                                                                                                                                                                             1




1.           DEFINITIONS ..............................................................................................................................................3

2.           RESERVATIONS ..........................................................................................................................................4
     2.1     CONFIRMED RESERVATIONS .............................................................................................................................. 4
     2.2     REFUSAL TO SELL TRANSPORTATION ................................................................................................................... 4
     2.3     CHECK-IN ...................................................................................................................................................... 4
     2.4     CANCELLATION OF RESERVATIONS ...................................................................................................................... 5

3.           FARES .........................................................................................................................................................6

     3.1.    GENERAL ....................................................................................................................................................... 6
     3.2.    CURRENCY/METHOD OF PAYMENT..................................................................................................................... 6
     3.3.    CUSTOMER INITIATED MODIFICATIONS................................................................................................................ 6
     3.4.    ROUTING....................................................................................................................................................... 7
     3.5.    CHILDREN’S FARE............................................................................................................................................ 7

4.           ACCEPTANCE/REFUSAL OF CUSTOMERS ..................................................................................................7
     4.1     IDENTIFICATION .............................................................................................................................................. 7
     4.2     TRAVEL REQUIREMENTS AND DOCUMENTATION ................................................................................................... 7
     4.3     CONDUCT/CONDITION ..................................................................................................................................... 8
     4.4     REFUSAL TO TRANSPORT .................................................................................................................................. 9
     4.5     PRISONERS .................................................................................................................................................... 9
     4.6     CUSTOMERS WITH DISABILITIES ......................................................................................................................... 9
     4.7     COMMUNICABLE DISEASE ............................................................................................................................... 10
     4.8     RESPIRATORY ASSISTIVE DEVICES/PORTABLE OXYGEN CONCENTRATORS (POC)........................................................ 10
     4.9     PREGNANCY ................................................................................................................................................. 10
     4.10    CUSTOMERS OF SIZE ...................................................................................................................................... 11
     4.11.   SEATS ......................................................................................................................................................... 11

5.           ACCEPTANCE OF CHILDREN.....................................................................................................................11
     5.1     ACCOMPANIED CHILDREN ............................................................................................................................... 11
     5.2     UNACCOMPANIED CHILDREN........................................................................................................................... 12
     5.3     INFANTS ...................................................................................................................................................... 13
     5.4     CAR SEATS................................................................................................................................................... 14
6.           ACCEPTANCE OF ANIMALS ......................................................................................................................14
     6.1     GENERAL ..................................................................................................................................................... 14
     6.2     PET ANIMALS IN CABIN .................................................................................................................................. 15
     6.3     SERVICE ANIMALS ......................................................................................................................................... 15
     6.4     ANIMALS CHECKED AS BAGGAGE ..................................................................................................................... 16

7.           BAGGAGE.................................................................................................................................................17
     7.1     GENERAL ..................................................................................................................................................... 17
     7.2     CARRY-ON BAGGAGE .................................................................................................................................... 17
     7.3     CHECKED BAGGAGE....................................................................................................................................... 18
                                                                                                                                                                            2


     7.4     FRAGILE AND PERISHABLE ITEMS ...................................................................................................................... 21
     7.5     CONDITIONS FOR ACCEPTANCE OF SPECIAL ITEMS ............................................................................................... 22
     7.6     RESTRICTED ARTICLES .................................................................................................................................... 34
     7.7     LIMITATIONS OF LIABILITY ............................................................................................................................... 35
     7.8     PORTABLE ELECTRONIC DEVICES ...................................................................................................................... 36
8.           SCHEDULE CHANGES, DELAYED FLIGHTS AND CANCELED FLIGHTS .......................................................37
     8.1     SPIRIT AIRLINES RESPONSIBILITY FOR SCHEDULES AND OPERATIONS ........................................................................ 37
     8.2     REBOOKING ................................................................................................................................................. 37
     8.3     AMENITIES/SERVICES FOR CUSTOMERS ............................................................................................................. 38
9.           DENIED BOARDING..................................................................................................................................38

     9.1     VOLUNTARY ................................................................................................................................................. 38
     9.2     INVOLUNTARY .............................................................................................................................................. 38
     9.3     EXCEPTIONS TO PAYMENT OF COMPENSATION FOR DENIED BOARDING ................................................................... 39
     9.4     DENIED BOARDING REGULATIONS .................................................................................................................... 39

10.          REFUNDS..................................................................................................................................................42
     10.1    VOLUNTARY ................................................................................................................................................. 42
     10.2    INVOLUNTARY .............................................................................................................................................. 42
     10.3    FOREIGN CURRENCY REFUNDS ......................................................................................................................... 42
     10.4    REFUND CONTACTS ....................................................................................................................................... 42

11.          NON-REVENUE CUSTOMERS ...................................................................................................................43
12.          DISCLAIMER OF CONSEQUENTIAL DAMAGES, MODIFICATIONS, AND LIMITATIONS OF LIABILITY ......43

     12.1    DISCLAIMER OF CONSEQUENTIAL DAMAGES ....................................................................................................... 43
     12.2    DISCLAIMER OF MODIFICATIONS ...................................................................................................................... 43
     12.3    LIMITATIONS OF LIABILITY ............................................................................................................................... 43
     12.4    WAIVER/MODIFICATION OF TERMS OF CONTRACT OF CARRIAGE ........................................................................... 44

13.          CHOICE OF LAW AND VENUE ..................................................................................................................44
14.          SPIRIT AIRLINES TARMAC DELAY PLAN...................................................................................................44

15.          SPIRIT AIRLINES CUSTOMER SERVICE PLAN ...........................................................................................45
       1.    Offer the Lowest Available Fare ............................................................................................................... 46
       2.    Notify Customers of Known Delays, Cancellations and Diversions .......................................................... 46
       3.    Deliver Baggage On Time ......................................................................................................................... 47
       4.    Allow Reservations to be Held or Cancelled Without Payment ................................................................ 47
       5.    Provide Prompt Ticket Refunds ................................................................................................................ 47
       6.    Properly Accommodate Customers with Disabilities and Other Special Needs, including during Tarmac
             Delays ....................................................................................................................................................... 48
       7.    Meet Customers’ Essential Needs during Lengthy On-Board Delays ....................................................... 48
       8.    Handling Denied Boarding Customers with Fairness and Consistency in the Case of Oversales ............. 49
       9.    Disclose Travel Itinerary, Cancellation Policies, Frequent Flyer Rules, Aircraft Seating Configurations and
             Lavatory Availability................................................................................................................................. 49
       10.   Notifying Consumers in a Timely Manner of Changes in Their Travel Itineraries .................................... 50
       11.   Ensure Responsiveness to Customer Complaints ..................................................................................... 50
       12.   Identify the Services to Mitigate Customer Inconveniences Resulting from Cancellations and
             Misconnections ........................................................................................................................................ 50
                                                                                                 3




A.   Assistive Device means any piece of equipment that assists a customer with a disability
     to hear, see, communicate, maneuver, or perform other functions of daily life, and may
     include medical devices and medications.

B.   Customers with Disabilities means any individual who has a physical or mental
     impairment that, on a permanent or temporary basis, substantially limits one or more
     major life activities, has a record of such an impairment, or is regarded as having such an
     impairment.

C.   Denied Boarding is used in Spirit’s Contract of Carriage to refer to a situation in which
     more customers hold confirmed reservations than there are seats available (oversold
     flight) for a specific flight on a specific date. In such situation, customers may be
     voluntarily or involuntarily denied boarding in accordance with section 9 herein.

D.   DOT means U.S. Department of Transportation.

E.   FAA means U.S. Federal Aviation Administration.

F.   IATA means International Air Transport Association.

G.   Montreal Convention means the Convention for the Unification of Certain Rules for
     International Carriage by Air, executed in Montreal, on May 28, 1999, including any
     amendments thereto.

H.   Reservation Credit(s) (future travel/flight credit or credit shell – these terms are all
     interchangeable) are non-transferable and may only be used by the customer to whom it
     was issued. Travel using a Reservation Credit must be booked within 60 days of issuance
     for travel on any flight dates available in the system and shall not have any cash value.

I.   Spirit Airlines Customer Service Plan outlines Spirit’s policies and addresses
     circumstances that may have an impact on our customers’ travel plans, purchase
     decisions or overall expectations.

J.   Stopover means a voluntary interruption in the customer’s journey at an intermediate
     city that isn’t the destination for longer than the time allowed for a layover.

K.   TSA means U.S. Transportation Security Administration.

L.   Warsaw Convention means the Convention for the Unification of Certain Rules Relating
     to International Carriage by Air, executed in Warsaw, on October 12, 1929, including any
     amendments thereto.
                                                                                                    4




2.1   Confirmed Reservations
      2.1.1. Customers who have purchased a reservation through the following methods
             hold a confirmed reservation:

              a.     Direct bookings made with Spirit Airlines via Spirit's website
                     (www.spirit.com) or by contacting the Spirit Airlines Reservations Center
                     at 801-401-2222.

              b.     Travel agency or internet travel site bookings (purchased other than at
                     Spirit's website (www.spirit.com).

      2.1.2. Confirmed Reservation Validity

              No one shall be entitled to transportation without a confirmed reservation.
              Subject to any applicable limitations or restrictions set forth herein, customers
              with confirmed reservations will be entitled to transportation between airports
              of origin and destination. Confirmed reservations are valid for the dates and
              flights indicated in the reservation.

              No reservation paid by credit card shall be considered a confirmed reservation if
              the transaction is not accepted by the carrier for any reason, whether or not the
              customer is notified that the reservation has been cancelled. Original credit card
              used may be requested at check-in in order to confirm the reservation.

2.2   Refusal to Sell Transportation
      2.2.1. Spirit may refuse to sell transportation to any person, including the following,
             and may inform such persons that they are not permitted to purchase
             transportation from Spirit:

              a.    Prior Misconduct – A person who has disrupted airline operations (at
                    Spirit or other airlines), mistreated employees (of Spirit or others), or has
                    not complied with Spirit’s policies or has otherwise violated this Contract
                    of Carriage.

              b.    Misconduct – A person who has committed a fraudulent act against Spirit.

2.3   Check-In
      2.3.1. Customers are required to have a printed boarding pass in-hand by the check-in
             time limit outlined in section 2.4.1.a. Check-in begins at least two (2) hours prior
             to departure at the Spirit airport ticket counter or 24 hours prior to flight
             departure on Spirit's website (www.spirit.com) if eligible for online check-in. A
             Boarding Pass service charge will be applied to customers who choose to have
             their boarding pass printed by an agent at domestic airports except West Palm
             Beach, FL.
                                                                                                     5


      2.3.2. It is the customer’s responsibility to arrive at the airport with enough time to
             complete check-in and security screening processes, taking into consideration
             travel time both to and within the applicable airport, as well as processing
             through the security check point.

              a.    For domestic flights, Spirit recommends that customers arrive at the
                    airport at least two (2) hours prior to (original) scheduled departure.

              b.    For international flights, Spirit recommends that customers arrive at the
                    airport at least three (3) hours prior to (original) scheduled departure.

      2.3.3. Customers wanting to check baggage may do so at the ticket counter once
             airport check-in begins. Baggage will not be accepted more than four (4) hours
             before scheduled departure time. Baggage must be checked at the ticket
             counter at least 45 minutes prior to the (original) scheduled departure time for
             all domestic flights, and 60 minutes for all international flights including U.S.V.I.
             flights. Customers who present baggage after this time limit may be refused
             transportation. In the event that baggage is accepted after this time limit, the
             customer will be liable for any applicable delivery costs if the bag is not carried
             on the same flight as the customer.

2.4   Cancellation of Reservations
      2.4.1. All reservations and seat assignments are subject to cancellation without notice
             if:

              a.    The customer does not have a printed boarding pass in-hand at least 45
                    minutes prior to the (original) scheduled departure time for all domestic
                    flights, and 60 minutes prior to the (original) scheduled departure time for
                    all international flights including U.S.V.I. flights.

              b.    The customer fails to make themself available for boarding at the gate at
                    least 15 minutes prior to (original) scheduled departure time for domestic
                    flights; or 30 minutes prior to the (original) scheduled departure time for
                    international flights even if the customer has already checked in for the
                    flight at a location designated for check-in.

                    In the event of a delay, customers are recommended to remain in the
                    gate area for updates and possible early departures. Spirit shall not be
                    liable to any customer who misses a flight, which departed earlier than
                    the estimated departure time posted for the delay.

              c.    The customer fails to travel on any flight segment of a booked itinerary
                    and fails to modify/cancel their reservation prior to the time limit outlined
                    in section 3.3. In such instances, all subsequent flight segments on the
                    itinerary will be cancelled.

              d.    Such action is necessary to comply with any governmental regulation or
                    direction, or to comply with any governmental request for emergency
                    transportation in connection with the national defense.
                                                                                                   6


               e.    The customer has been informed that he/she is not permitted to purchase
                     transportation from Spirit.

       2.4.2. If Spirit refuses to transport the customer for any of the reasons stated above,
              the customer would not be eligible for denied boarding compensation.




3.1.   General
       Fares are subject to change until purchased. All domestic and international fares are
       per customer for each way of travel and include the base fare plus any applicable taxes,
       fees and surcharges; however, certain foreign countries may charge additional taxes and
       fees that are collected directly by the local government or local airport authority upon
       arrival or departure. Additional Spirit optional services may apply.

       Spirit offers a range of fares and on certain discount fares, availability may be limited
       and restrictions may apply. Subject to certain exceptions and/or restrictions set forth
       hereinafter, all reservations are non-refundable. All Spirit reservations are non-
       transferable.

3.2.   Currency/Method of Payment
       3.2.1. All fares and charges are listed in United States dollars (USD).

       3.2.2. Spirit does NOT accept cash, traveler’s checks, certified (cashier’s) checks, and
              money orders at certain domestic airports. At such airports, Spirit will accept
              credit/debit cards only. For further information, please visit www.spirit.com at
              https://customersupport.spirit.com/hc/en-us/articles/217154817.

               NOTE: Cash conversion kiosks (operated and independently managed by
               companies not affiliated with Spirit Airlines) may be available at some airport
               locations. In no event shall Spirit Airlines be liable for any direct, indirect,
               incidental or consequential damage arising out of the use of such cash
               conversion machines.

3.3.   Customer Initiated Modifications
       3.3.1. Changes to an itinerary must be made at least 45 minutes prior to the (original)
              scheduled departure time for all domestic flights, and 60 minutes prior to the
              (original) scheduled departure time for all International flights including U.S.V.I.
              flights (See section 2.4.1.a.). Online changes must be made at least one hour
              prior to the (original) scheduled departure.

               Itinerary changes are subject to a per customer service charge, plus any
               difference in airfare for the alternate requested date(s) or flight(s), and any
               difference in government taxes and fees. With the exception of optional service
               charges for carry-on bags and/or first and second checked bags, any difference
               in carrier’s optional service charges may also apply.
                                                                                                  7


       3.3.2. Cancellations to an itinerary must be made at least 45 minutes prior to the
              (original) scheduled departure time for all domestic flights, and 60 minutes prior
              to the (original) scheduled departure time for all International flights including
              U.S.V.I. flights (See section 2.4.1.a.). Online changes must be made at least one
              hour prior to the (original) scheduled departure.

               Itinerary changes are subject to a per customer service charge. A credit for
               future travel on Spirit may be issued if any remaining value exists. Certain
               carrier charges may be excluded from the value of the credit. All credits for
               future travel must be booked within 60 days of issuance for travel on any flight
               dates available in the system and have no cash value. A credit for future travel
               is non-transferable. Taxes and fees will not be refunded except when required
               by applicable law and when requested. Failure to cancel prior to the time limit
               specified above will result in forfeiture of fare.

       3.3.3. All Spirit fares and optional services are purchased as non-refundable; however,
              a refund will be allowed if a reservation is canceled within 24 hours of initial
              booking, provided the reservation was made seven (7) days (168 hours) or more
              prior to the flight’s scheduled departure.

       3.3.4. Optional services may be purchased separately during the booking process by
              calling Reservations, on spirit.com or at the airports. Click here for optional
              services.

3.4.   Routing
       A fare applies only to the following:

       3.4.1. Transportation between airports via the intermediate cities, if any, specified by
              Spirit in reference to that fare.

       3.4.2. Reservations may not be issued or accepted for transportation that will either
              originate or terminate at an airport other than the airport for which the fares
              are published.

3.5.   Children’s Fare
       Spirit Airlines does not offer children fares.




4.1    Identification
       A customer who refuses or fails to produce identification upon request may be denied
       service.

4.2    Travel Requirements and Documentation
       The customer shall comply with all laws, regulations, orders, demands, or travel
       requirements (including but not limited to passports, visas, and health/immunization
       requirements) of countries to be flown from, into, or over, and with all rules,
       regulations, and instructions of Spirit.
                                                                                                    8


      4.2.1   Spirit shall not be liable for:

              a.   any aid or information given by any agent or employee of Spirit to any
                   customer in connection with obtaining necessary documents or complying
                   with such laws, regulations, orders, demands, requirements, or
                   instructions, whether given orally, in writing, or otherwise;

              b.   the consequences to any customer resulting from his/her failure to obtain
                   such documents or to comply with such laws, regulations, orders,
                   demands, requirements, or instructions;

              c.   any expenses incurred due to the customer's failure to comply with this
                   provision.

      4.2.2   Spirit reserves, in its sole discretion, the right to refuse carriage to any customer
              who has not, in the judgment of Spirit, complied with applicable laws and
              regulations.

      4.2.3   The customer agrees to pay the applicable fare whenever Spirit, on government
              order, is required to return a customer to his or her point of origin or elsewhere
              due to the customer's inadmissibility into or deportation from a country,
              whether of transit or of destination.

      4.2.4   Spirit reserves the right to hold, photocopy, or otherwise make an image
              reproduction of a travel document presented by any customer and accepted by
              Spirit as a condition of boarding.

4.3   Conduct/Condition
      4.3.1. A customer shall not be permitted to board the aircraft or may be required to
             leave an aircraft if that customer:

              a.     is disorderly, abusive or violent;

              b.     appears to be intoxicated or under the influence of drugs;

              c.     interferes or attempts to interfere with any member of the flight crew in
                     the pursuit of his/her duties;

              d.     is or is perceived by the flight crew to pose a security threat to the airline
                     and/or other customers;

              e.     has a contagious disease that is transmissible during the normal course
                     of a flight, e.g., chicken pox;

              f.     is unable or unwilling to sit in a seat with a seat belt fastened during the
                     normal course of a flight;

              g.     is barefoot or inadequately clothed, and fails to obey lawful instructions
                     of flight crew members; or

              h.     has an offensive odor unless caused by a qualified disability.
                                                                                                 9


      4.3.2. If a customer is not permitted to board and/or required to leave an aircraft for
             safety and/or regulatory reasons under paragraph 4.3 and its sub sections, the
             customer will not be eligible for a refund.

4.4   Refusal to Transport
      Spirit may refuse to transport, or remove from any flight, any customer for the following
      reasons:

      4.4.1. Compliance with any government regulation or with government request for
             emergency transportation in connection with national defense or national
             disasters (actual, threatened, or reported).

      4.4.2. Whenever necessary or advisable by reason of weather or other conditions
             beyond its control (including, without limitation, acts of God, labor
             disturbances, strikes, civil commotions, embargoes, wars, hostilities, or
             disturbances) actual, threatened, or reported.

      4.4.3. Refusal by a customer to permit a search of person or property for explosives,
             or for deadly or dangerous weapons, articles, or substances.

      4.4.4. Spirit may refuse to transport any customer who is traveling across any
             international boundary if:

              4.4.4.1.   the travel documents of such customer are not in order;

              4.4.4.2.   for any reason, such customer's embarkation from, transit through or
                         entry into any country from, thru, or to which such customer desires
                         transportation would be unlawful; or

              4.4.4.3.   such customer fails or refuses to comply with the rules and
                         regulations of Spirit.

4.5   Prisoners
      Spirit Airlines will not transport prisoners in the custody of law enforcement under any
      circumstances with or without restraints.

4.6   Customers with Disabilities
      All customers with disabilities will be provided transportation except when refused
      transportation per the FAA Regulations regarding safety. Customers with disabilities
      need not give advance notice. A 48-hour advance notice is only required for the
      services, equipment, and accommodations stated in the DOT's 14 CFR part 382.37 (c)
      regarding nondiscrimination on the basis of a disability in air travel.

      4.6.1. Attendants

              Customers with disabilities are not required to travel with an attendant unless it
              is determined by the carrier that an attendant is essential for safety as stated in
              the DOT's 14 C.F.R. part 382.29 regarding nondiscrimination on the basis of a
              disability in air travel. Spirit personnel are not obligated to provide special
              assistance for personal needs (e.g., assistance in actual eating, assistance within
              the restroom, provision of medical services).
                                                                                               10


      4.6.2. Medical Certificates

              If there is reasonable doubt that a customer can complete their flight safely,
              without requiring extraordinary medical assistance during flight, a medical
              certificate may be required in order for the customer to travel. A medical
              certificate is a written statement from a doctor asserting that an individual is
              capable of completing a flight safely, without requiring extraordinary medical
              assistance during flight. Medical certificate must be dated within 10 days of the
              customer’s departure flight.

4.7   Communicable Disease
      If a customer has a disease that is potentially transmissible during flight, a medical
      certificate is required and must state that the customer’s condition would not be
      communicable to other customers during the normal course of the flight. If it is
      potentially transmissible during the flight, but this can be prevented if certain conditions
      or precautions are implemented, the certificate would have to describe those conditions
      or precautions. In such instances, Spirit will put forth reasonable effort to carry out
      these measures, however, if Spirit is unable to do so, the customer will not be permitted
      to travel. A medical certificate in the situation of a communicable disease must be dated
      within 10 days of the flight for which the customer intends to travel (not 10 days prior to
      the customer’s initial departure flight).

4.8   Respiratory Assistive Devices/Portable Oxygen Concentrators (POC)
      Certain respiratory assistive devices (including portable oxygen concentrators,
      respirators, and ventilators) which are approved by the FAA for use in flight may be used
      on board Spirit Airlines aircraft. Customers using such permitted devices must do so
      strictly in accordance with applicable regulations, including the carriage of sufficient
      batteries. Spirit Airlines personnel are not trained to assist with or operate such devices.

      Customers are encouraged to review any applicable requirements by referring to Spirit's
      website (www.spirit.com) or by contacting Spirit Airlines Reservations at 1-801-401-
      2222. It is also recommended that the customer call Spirit Airlines Reservations at least
      48 hours before scheduled departure, to have it documented that the customer will be
      traveling with and using a respiratory assistive device onboard. To use a POC on board,
      customers must have an FAA approved POC. For more information, please review
      Portable Oxygen Concentrators within the Special Items Chart in 7.5.

4.9   Pregnancy
      Customers who are pregnant are urged to consult with their physician on whether it is
      safe to travel by air, including with due consideration the possibility of turbulence, cabin
      pressurization, significantly increased risk of deep vein thrombosis associated with
      pregnancy, and lack of ready access to medical care. This is particularly important for
      women in their ninth month of pregnancy, who are urged to obtain an examination
      from her physician shortly before flying to confirm that flying by air will be
      safe. Women with a history of complications or premature delivery should not fly at
      all. By travelling with Spirit, pregnant women acknowledge and accept these risks.
                                                                                                  11


4.10   Customers of Size
       Additional Seat Purchase – The purchase of more than one seat for use by a single
       customer is required to accommodate a customer of size who encroaches on an
       adjacent seat area and/or is unable to sit in a single seat with the armrests lowered.

       4.10.1. The customer of size can either purchase a seat assignment in a Big Front Seat
               or purchase another reservation for an additional seat on the aircraft. Please
               see section 4.11.2 for information related to seatbelt extensions and inflatable
               seatbelts.

       4.10.2. If there are no available seats on the aircraft, the customer will be booked on
               Spirit’s next available flight or the reservation will be refunded.

4.11. Seats
       4.11.1 It is the customer’s responsibility to notify Spirit of a unique seating need. In
              accordance with the Contract of Carriage, Spirit may refuse to transport
              individuals who are unable or unwilling to comply with Spirit’s seating
              requirements.

       4.11.2 Inflatable Seatbelts

               Inflatable seatbelts are located on Spirit’s Airbus 320, 32A and 32B aircraft,
               which includes some Big Front Seats (For additional information related to
               inflatable seatbelt locations, click here.). Any customer who occupies a seat that
               is equipped with an inflatable seatbelt must have their seatbelt securely
               fastened (buckled low and tight) around the customer’s lap. Additionally, any
               customer traveling with a lap child or service animal that will sit in the
               customer’s lap shall not be permitted to occupy a seat equipped with an
               inflatable seatbelt. Car seats may not be accommodated in any seat equipped
               with an inflatable seatbelt.

               If a crew member determines that the customer cannot be safely
               accommodated as indicated above, he/she will attempt to reseat the customer
               and, if the original seat was purchased, the customer will be entitled to a refund
               for the optional service charge paid for such seat.

               NOTE: Seatbelt extensions may not be used in any seat equipped with an
               inflatable seatbelt.




5.1    Accompanied Children
       Accompanied children are accepted for transportation on both domestic and
       international flights as follows:

       5.1.1. Children under 15 years of age are accepted when accompanied on the same
              flight by another customer who is at least 15 years of age.
                                                                                              12


      5.1.2. For travel to/from an international destination, all children, regardless of age,
             are required to have a valid passport and all foreign government documentation
             required for entry into and departure from the foreign country. These
             documents must be provided to Spirit at time of check in. It is the customer’s
             responsibility to verify foreign government documentation and entry
             requirements.

5.2   Unaccompanied Children
      Unaccompanied children are accepted for transportation only on domestic flights as
      follows:

      5.2.1. For travel wholly within the United States and its territories, children at least 5
             years of age through 14 years of age are accepted for unaccompanied travel on
             Spirit flights that do not involve a scheduled change of aircraft (i.e., connecting
             flights). Unaccompanied children will not be accepted for travel on connecting
             flights or for travel on international flights.

      5.2.2. Children less than 5 years of age will not be accepted for unaccompanied travel.

      5.2.3. Spirit does not accept unaccompanied children for travel to/from international
             destinations.

      5.2.4. Young adults aged 15 or older are permitted to travel alone domestically and
             internationally. For international travel, they are required to have a valid
             passport and any other documents required by the country they are traveling
             to.

      5.2.5. A service charge will apply for each unaccompanied child per way of travel,
             which includes Federal Excise Tax required to be collected and remitted to the
             U.S. government.

      5.2.6. All travel by unaccompanied children must be on flights on which the child holds
             a confirmed reservation.

      5.2.7. Spirit Airlines will not assume any financial or guardianship responsibilities for
             an unaccompanied child beyond those applicable to an adult customer. In
             addition, Spirit Airlines will not assume any liability for any out-of-pocket
             expenses incurred by the adult transporting the unaccompanied minor from the
             airport in the event of a delay and/or flight cancellation.

      5.2.8. Gate Passes and Handling Procedures for Unaccompanied Minors

              5.2.8.1.   All unaccompanied children must check in at the airport ticket
                         counter with his/her parent or other responsible adult. Online check-
                         in is not available for unaccompanied children.

                         Be sure to arrive to the airport early in order to complete the required
                         documentation and to see the child safely through security screening
                         (when permitted by airport) and identify the child to the gate agent
                         for the boarding process.
                                                                                                    13


                5.2.8.2.   The adult must remain at the airport until 15 minutes after the flight
                           takes off.

                5.2.8.3.   Spirit must be provided the name and phone number of the parent or
                           other responsible adult who will meet the child upon deplaning. The
                           Customer Service Agent documents the information on an
                           Unaccompanied Minor form, and places a copy of this information
                           into a pouch. The pouch is then placed around the child’s neck to
                           identify to the Flight Attendants that the child is traveling alone as an
                           unaccompanied minor.

                           If the minor(s) is not met upon arrival by the individual responsible for
                           meeting the minor(s), Spirit shall take whatever action deemed
                           necessary by Spirit to ensure the minor(s) safe custody, including the
                           return of the minor(s) to the airport of departure. The responsible
                           adult who accompanied the minor(s) to the departure airport shall be
                           responsible to reimburse Spirit for any and all expenses incurred by
                           such actions.

                5.2.8.4.   The person dropping off the child must obtain a gate pass at the
                           airport ticket counter (where permitted), then escort the child to the
                           gate. The person picking up the child must obtain a gate pass at the
                           airport ticket counter (where permitted) to proceed to the gate for
                           the arrival of the flight. Spirit Airlines requires a photo Identification
                           from the person(s) designated to meet the minor at the destination
                           and will not release the child to anyone else.

                           Gate passes are only provided for an escort of an Unaccompanied
                           Minor and for people who require assistance. Gate passes are not
                           issued to anyone who requests a gate pass; there must be a valid
                           reason. TSA requirements/security restrictions may vary based on the
                           airport; thus, gate passes will be issued dependent on the current
                           airport security/TSA guidelines.

5.3   Infants
      5.3.1. Spirit encourages all adults traveling with children under the age of two (2) to
             purchase a seat for the child and secure the child in an FAA approved car seat. A
             paying adult customer may carry on his or her lap one infant over seven (7) days
             and under two (2) years of age (24 months). Once a child reaches their second
             birthday, they are no longer permitted to travel as a lap child. Spirit reserves the
             right to request documented proof of age for any traveler 2 years of age or
             younger. Please be prepared to provide documentation (birth certificate,
             passport, etc.) upon request.

      5.3.2. If space is available after boarding, or if a separate reservation has been
             purchased for an infant over seven (7) days and under two (2) years of age, the
             infant may travel in a separate seat, provided that the infant must be securely
             placed in an FAA approved child restraint system (car seat) which meets the
             guidelines in section 5.4.
                                                                                               14


      5.3.3. An infant, age seven (7) days or less or an infant requiring an incubator or other
             life-support systems shall not be accepted for travel on Spirit.

5.4   Car Seats
      One (1) car seat and one (1) stroller will be accepted per child as checked baggage at no
      charge. These items are not considered part of the customer’s baggage allowance. Car
      seats may be carried on board the aircraft if a seat has been purchased for the child; one
      (1) child per car seat. To be accepted for use on board, car seats must be FAA approved
      and conform to the following guidelines:

      5.4.1.      Child Seats manufactured before 2/26/1985 must bear the label "This child
                  restraint system conforms to all applicable federal motor vehicle safety
                  standards."

      5.4.2.      Child Seats manufactured after 2/25/1985 must bear the following two labels:

                  1) “This child restraint system conforms to all applicable federal motor
                     vehicle safety standards” and,

                  2) “This restraint is certified for use in motor vehicles and aircraft.”

      5.4.3.      Child Seats bearing the approval of a foreign government or seats
                  manufactured under the standards of the United Nations are also acceptable.

      NOTE: Car seats may not occupy a seat in an exit row, the row in front of or behind an
      exit row, or any seat equipped with an inflatable seat belt.

      Some FAA approved car seats may not always fit in certain Spirit Airlines aircraft seats
      (see minimum seating dimensions below). Depending on the type of aircraft, Spirit
      Airlines will either try to re-seat the customer or re-accommodate them. If the car seat
      is not able to be safely accommodated on the aircraft (e.g., car seat too large for the
      aircraft seat) and the customer has purchased an extra seat which cannot be utilized, a
      refund will be issued without penalty.

      Spirit Airlines minimum seating dimensions can be found by visiting Spirit’s website at
      https://customersupport.spirit.com/hc/en-us/articles/202096526-Can-I-bring-my-child-
      s-car-seat-and-or-stroller-onboard-.

      NOTE: Car seats that exceed these dimensions may not fit or be safely accommodated
      on Spirit Airlines seats.




6.1   General
      The customer assumes full responsibility for the conduct of his or her accompanying
      pet, service animal, emotional support animal or psychiatric service animal. In the event
      Spirit incurs any loss, damage, delay, expense or legal liability of any kind in connection
      with the transport of such animal, the customer accepts full liability for any sums
      incurred.
                                                                                                15


6.2   Pet Animals in Cabin
      Transportation of pet animals in cabin must meet the following conditions:

      On domestic flights (between two points within the United States or between the
      United States and Puerto Rico or St. Thomas, U.S.V.I.), for an extra charge, Spirit will
      only accept domestic dogs, cats and in some cities small household birds including
      parrots, finches, canaries and parakeets. Birds that are not considered household birds
      are farm poultry, waterfowl, game birds, birds of prey, or flightless birds. Birds are not
      accepted to and from cities in Puerto Rico and St. Thomas U.S.V.I.

      Spirit Airlines does NOT accept pets in cabin for travel on international flights except in
      the case of service animals, emotional support animals or psychiatric animals.

      Spirit will accept pets for transportation in the customer cabin under the following
      conditions:

      1)    The animal is harmless, not offensive, odorless, and requires no attention during
            transit.

      2)    The container must be inspected and approved by Spirit and able to fit
            underneath the seat in front of the customer traveling with the animal.
            (Maximum container size is 18” x 14” x 9” (45.72 cm x 35.56 cm x 22.86 cm) in
            overall dimensions (L x W x H). The combined weight of the pet and carrier may
            not exceed 40 pounds (18.14 kg). The pet must be able to stand and turn around
            in the container.

      3)    Only one (1) pet container, with a maximum of two (2) pets per container, per
            customer with a confirmed reservation is permitted. The pet(s) may NOT be
            removed from the container during transit.

      4)    A maximum of four (4) pet containers are allowed per aircraft cabin.

      5)    In the event the animal becomes offensive or causes a disturbance during transit,
            the pet will be removed at the first en route stop.

      6)    Spirit assumes no responsibility for the impaired health or death of the animal.

      7)    There is a service charge for each pet carrier.

      8)    Unaccompanied Minors are not permitted to travel with pets.

      9)    A pet carrier containing a non-assist animal counts as the one carry-on bag
            allowed.

6.3   Service Animals
      Spirit accepts for transportation, without charge, service animals trained to lead the
      hearing or visually impaired or trained in special assistance for the customer with a
      disability. There is no limit to the number of service animals allowed per customer. The
      animal must be accommodated in accordance with FAA safety regulations. Spirit will
      make every reasonable effort to accommodate the customer in the event that the
      assistance of two or more service animals is required. If the animals cannot be
      accommodated together at a single passenger seat, the customer may purchase a
                                                                                                 16


      second seat, so that the animal can be accommodated in accordance with FAA safety
      regulations or the customer may be accommodated on a later flight where more seats
      are available.

      For international travel, depending on the international destination, specific
      documentation regarding the service animal may be required. Customers are
      responsible for checking with the destination country for rules of acceptance of service
      animals as certain countries have restrictions and/or quarantine guidelines. For
      additional information please contact Spirit Customer Service at 801-401-2222.

      Spirit reserves the right to ask if an animal is needed to provide assistance for a disability
      and may request documentation for service animals. Animals that are unruly or
      aggressive will be denied the right to board the aircraft.

      6.3.1.    Emotional Support Animals

                Spirit accepts for transportation, without charge, emotional support animals.
                As permitted under 14 C.F.R. 382.117(f), Spirit may reject certain types of
                animals, for example, on the basis of safety. If a customer seeks to travel with
                an animal that is used as an emotional support or psychiatric service animal,
                Spirit Airlines is not required to accept the animal for transportation in the
                cabin unless the customer provides current documentation (i.e., no older than
                one year from the date of the customer's scheduled initial flight) on the
                letterhead of a licensed mental health professional including a medical doctor
                specifically treating the customer’s mental or emotional disability (e.g.,
                psychiatrist, psychologist, licensed clinical social worker) stating the following:

                1)     The customer has a mental or emotional disability recognized in the
                       Diagnostic and Statistical Manual of Mental Disorders-Fourth Edition
                       (DSM IV);

                2)     The customer needs the emotional support or psychiatric service animal
                       as an accommodation for air travel and/or for activity at the customer's
                       destination;

                3)     The individual providing the assessment is a licensed mental health
                       professional, and the customer is under his or her professional care; and

                4)     The date and type of the mental health professional's license and the
                       state or other jurisdiction in which it was issued.

      6.3.2.    Animals trained to detect explosives or trained for search and rescue on
                official duty status may be transported. Spirit Airlines reserves the right to
                request documentation.

6.4   Animals Checked as Baggage
      Spirit Airlines does NOT accept animals as cargo or as checked baggage.
                                                                                                 17




7.1   General
      7.1.1. All baggage charges are non-refundable and may be paid in advance or at the
             airport. Certain countries may require taxes be collected on baggage charges.
             In such instances in addition to any other applicable charges set forth herein,
             such taxes will be collected by Spirit and paid to the taxing authority or as
             required under local regulations. In the event of a modification of an itinerary,
             the customer may have to pay any applicable increase in baggage charges. See
             section 3.3 for further information.

      7.1.2. Baggage charges are applicable per item, per way of travel, with the exception
             of stopovers and reservations purchased with multiple individual flight
             segments rather than as a valid connecting flight within the Spirit reservation
             system. In such instances, baggage charges are applicable per item, per
             individual flight segment. It is the customer’s responsibility to claim their
             checked item(s) at each point of stopover. The item(s) must then be re-checked
             at the ticket counter prior to boarding the next flight segment on the
             reservation. Spirit is not liable for baggage which is not transferred due to the
             purchase of a non-valid connection.

7.2   Carry-On Baggage
      7.2.1. One (1) carry-on bag is permitted in the aircraft cabin for a charge.

      7.2.2. Spirit Airlines customers may bring one (1) carry-on bag plus one (1) personal
             item (such as a purse, laptop computer, backpack, or duty free item) on board
             providing they meet the size limitations listed in sections 7.2.3 and 7.2.4.

      7.2.3. Carry-on baggage must fit into an overhead bin or under-seat space and not be
             more than 22 inches by 18 inches by 10 inches (56 cm x 46 cm x 25 cm)
             including handles and wheels. Pieces exceeding these dimensions must become
             checked baggage.

      7.2.4. Personal items may not exceed the dimensions of 16 inches by 14 inches by 12
             inches (40 cm x 35 cm x 30 cm) including handles and wheels. Any item that
             exceeds these dimensions is no longer considered a personal item and a carry-
             on or checked bag charge will apply.

              Effective April 3, 2017, personal items may not exceed the dimensions of 18
              inches by 14 inches by 8 inches (45 cm x 35 cm x 20 cm).

      7.2.5. The following items do not count towards a customer’s carry-on allowance.
             Although these articles are exempt from carry-on limitations, they must be
             properly stowed for ground movement, takeoff and landing.
              These exempt articles include, but are not necessarily limited to the following:
              a) Assist pet carrier when traveling with assist/service animal
              b) Camera
                                                                                                18


              c) Crutches/Canes/Braces or other prosthetic device upon which the customer
                 is dependent
              d) Customer assistive devices & service animals
              e) Food for consumption on board the flight
              f)   Infant bag, when traveling with the infant
              g) Infant/Child Car Seats, when the child is carried in the seat
              h) One Duty Free box or bag containing Duty Free items
              i)   Outer garments (coats/hats/wraps)
              j)   Reading material for the flight
              k) Stroller, when the child is carried in the stroller
              l)   Umbrella
      7.2.6. Spirit may require that a carry-on be checked as baggage if the item cannot be
             safely stowed or if it doesn’t comply with Spirit’s baggage policies set forth
             herein. Excess items will be charged according to checked baggage charges.

      7.2.7. Seat Baggage

              An item of baggage may occupy a seat, subject to applicable regulations,
              provided the customer accompanies the property, the item meets specified
              dimensions, the item can be properly secured by the seatbelt, reservations are
              made in advance, and the applicable fare is paid. Items accepted as seat
              baggage cannot block placards or signs.

              Animals are NOT accepted as seat baggage.

7.3   Checked Baggage
      7.3.1. Charges apply for all checked baggage. Spirit Airlines allows up to five checked
             bags/items per paying customer (restrictions may apply to certain destinations
             and during specific times of the year).

      7.3.2. Checked Baggage Size and Weight Restrictions:

              7.3.2.1.   Any checked baggage that exceeds the standard size and weight limit
                         including handles and wheels is subject to excess baggage charges in
                         addition to the standard checked baggage charge (a standard checked
                         bag is defined as a bag not exceeding 62 linear inches in overall
                         dimensions (Length + Width + Height) and 40 pounds in weight).

              7.3.2.2.   Spirit Airlines will not accept baggage that weighs more than 100
                         pounds with the exception of mobility aid devices and musical
                         instruments (For more information on musical instruments see the
                         Special Items chart in section 7.5).

              7.3.2.3.   With the exception of certain items, Spirit Airlines will not accept
                         baggage that measures more than 80 linear inches in overall
                         dimensions (Length + Width + Height).
                                                                                           19


        7.3.2.4.   The following restrictions apply to customers flying to and from
                   international destinations (except Lima, Peru see section 7.3.2.5) from
                   December 1st to January 10th. Customers may check one (1) item and
                   may purchase additional checked items on a first-come first-serve
                   basis based on inventory. Overweight baggage is permitted up to
                   maximum 70 pounds (32kg) and subject to overweight baggage
                   charges. Oversized items up to 80 linear inches in overall dimensions
                   (203 cm) are permitted and are subject to oversized baggage charges.

        7.3.2.5.   When traveling to and from Lima, Peru, a maximum of one (1)
                   checked item will be allowed per paying customer. Spirit Airlines will
                   not accept checked items that weigh more than 50 pounds. With the
                   exception of Bicycles, Ski Equipment, Surfboards, and Javelin/Vaulting
                   Pole Equipment as stated in section 7.5, items measuring more than
                   80 linear inches in overall dimensions will not be accepted. From
                   December 1st to January 10th, any item (including those listed above)
                   will not be accepted if the item(s) exceeds 80 linear inches.

        7.3.2.6.   When traveling to and from Havana, Cuba, customers may check one
                   (1) item and may purchase additional checked items on a first-come
                   first-serve basis based on inventory. Spirit Airlines will not accept
                   checked items that weigh more than 70 pounds. With the exception
                   of Bicycles, Ski Equipment, Surfboard, and Javelin/Vaulting Pole
                   Equipment as stated in section 7.5, items measuring more than 80
                   linear inches in overall dimensions will not be accepted. From
                   December 1st to January 10th, any item (including those listed above)
                   will not be accepted if the item(s) exceeds 80 linear inches.

7.3.3. Spirit will check baggage for a customer with a valid reservation subject to the
       following conditions:

        7.3.3.1    Baggage must be checked at the airport in advance of flight
                   departures as described in section 2.3.3.

        7.3.3.2    Name identification is required on the outside of all baggage. Spirit
                   recommends placing identification, including phone number, on the
                   inside as well.

7.3.4   Baggage will only be checked to:

        7.3.4.1    To the customer’s final destination or to the customer’s next airport
                   of stopover.

        7.3.4.2    Spirit will refuse to transport or will remove at any airport, baggage
                   that a customer refuses to submit for inspection. Spirit may refuse to
                   transport a customer's baggage on any flight other than the flight
                   carrying the customer.
                                                                                          20


7.3.5   Delayed, Damaged and Lost Baggage

        In the event your baggage does not arrive at your destination with you, please
        file a report to immediately initiate a search for the mishandled piece(s). Spirit
        Airlines is a member of NetTracer - a computerized baggage tracing system with
        over 300 airline members and 2,200 airports worldwide participating to assist in
        the location of misdirected baggage.

        Spirit offers customers whose baggage is missing the convenience of tracking
        the status of their bag by visiting our bag tracking service at:
        https://spirit.nettracer.aero/paxview/search.htm

        If a bag/item is delayed, lost, damaged or pilfered, a Spirit Airlines
        representative must be notified and a report must be filed in person, within four
        (4) hours of arrival of the flight on which the customer traveled (unless
        applicable law or treaty provides for a longer period of time).

        For international travel, in the case of baggage damage, the customer entitled
        to delivery must notify Spirit in writing as soon as possible after discovery of the
        damage, and no later than seven (7) days from receipt of checked baggage. In
        the case of delay or loss, Spirit must be notified no later than twenty-one (21)
        days from the date on which the baggage should have been placed at the
        customer’s disposal.

        For your convenience, you can file the delayed baggage report in the baggage
        claim area or with a Customer Service Agent. Reasonable efforts will be made to
        deliver delayed baggage within 24 hours of flight arrival. Once your belongings
        are located, they will be returned to you as quickly as possible. Baggage delayed
        due to customer's late check-in, change in destination after check-in or a
        customer traveling standby, will be delivered at the customer's expense.

        The Luggage Resolution office may be reached Monday to Friday from 9:00 am
        to 5:30 pm, Eastern Standard Time at 1- 877-888-5926, extension 7004.

7.3.6   Delayed Baggage - Reimbursable Expenses

        Spirit Airlines allows reasonable interim expenses for customers whose bags
        have been delayed. Interim expenses incurred are limited to reasonable
        personal items, such as clothing and toiletries purchased as a result of the delay.
        All original receipts must be provided for reimbursement; copies will not be
        accepted. Spirit Airlines reserves the right to request that items purchased as a
        result of a delayed bag be returned prior to the issuance of compensation.

7.3.7   Delayed Baggage – In Excess of Five (5) Days

        If your baggage has not been located and returned within five (5) days, a claim
        should be filed with the Luggage Resolution Department. To file a claim, you will
        need to complete a Customer Property Form. The Customer Property Form is a
        different form from the delayed baggage report that is filed at the airport.
        Additional information and details that you provide on this form will assist our
        Luggage Resolution Department with advanced tracing and help improve the
                                                                                                 21


              likelihood of success in locating your baggage. For further details on filing a
              claim, see section 7.3.9.

      7.3.8   Damaged Baggage

              If your bag is damaged, a Spirit Airlines representative must be notified in
              person and a report must be completed within the required time limit set forth
              in section 7.3.5. Once a report is completed, a claim should be filed with the
              Luggage Resolution Department. To file a claim, you will need to complete a
              Customer Property Form. For further details on filing a claim, see section 7.3.9.

      7.3.9   Filing A Baggage Claim

              All claims for compensation, (e.g., delay, loss, damage and pilferage) must
              include a completed Customer Property Form inclusive of all the required
              documents listed on the cover sheet and must be mailed to the address listed
              below.

              The Customer Property Form can be obtained online at:
              http://spirit.zendesk.com/entries/21354141-Customer-Property-Form

              Claims will not be accepted via e-mail or by facsimile. The original proof of
              purchase (receipts) is required for all claimed items with a declared value of
              $50.00 and higher. Copies will not be accepted for reimbursement. Actual value
              for reimbursement of all mishandled baggage is determined by the original
              purchase price, less reasonable depreciation for prior usage.

              The claim and all the required documents must be received within thirty (30)
              days of the date of travel unless applicable law or treaty provides for a longer
              period of time.

              Luggage Resolution Department
              Spirit Airlines, Inc.
              2800 Executive Way
              Miramar, FL 33025

7.4   Fragile and Perishable Items
      Fragile/Perishable items may be accepted if a release is signed that indemnifies Spirit
      against liability for damage to, loss or spoilage of, or delay in delivery resulting in
      damage to, loss or spoilage of such items.

      The following are some examples of items that are fragile or perishable, or otherwise
      unsuitable as checked baggage, and are subject to the conditions of acceptance set
      forth above: bicycles, blueprints, cameras, ceramics, china, crystal, dolls, figurines, flash
      equipment, flowers, glass or glass containers, lenses, maps, mirrors, models, paintings,
      perfumes, liquids, bottles, musical instruments and equipment, kites, surfboards,
      seafood, plants, sculptures, strollers, trophies, vases, and wines.

      Perishable items include, without limitation, items such as fruit, vegetables, meats, fish,
      poultry, bakery products and other forms of food, flowers and floral displays and plants
                                                                                                           22


                 and similar articles requiring maintenance at specific temperatures such as medicine
                 must meet local agricultural guidelines.

                 Spirit will refuse to accept property for transportation that is not suitably packaged to
                 withstand ordinary handling, the size, weight or character of which makes it unsuitable
                 for transportation, or that cannot be accommodated without harming or annoying
                 customers. Fragile and perishable items will be accepted if the tube, container or case is
                 designed for shipping such items, and it is packed in leak-proof containers or in airline
                 approved protective material.

                 Note: Plastic bags or foam containers are not acceptable for frozen food or other items
                 that may leak during transit.

          7.5    Conditions for Acceptance of Special Items
                 The following items may be accepted as carry-on and/or checked baggage with
                 restrictions. Standard baggage charges apply to ALL checked items and carry-on items
                 (that exceed personal item dimensions), except where a special charge is indicated
                 below. Size and weight charges may also apply, unless the overweight or oversized
                 charge is specifically waived as stated below. To be accepted as carry-on baggage, the
                 item must be within the size limits listed in section 7.2. Checked baggage may require a
                 limited liability release tag, which can be obtained at the Spirit Airline's airport ticket
                 counter.

                 For safety and security reasons, all items must be securely packed inside a bag or
                 case/container. Unsecured items may not be attached to a bag. Items that are packed
                 separately will be considered two separate items and are subject to separate service
                 charges.

                 SPIRIT DOES NOT PROVIDE SHIPPING BOXES.

                 NOTE: The following list is NOT all inclusive.
                                                                                                     Requires Limited
Item        Description                                                 Carry-on?     Checked?
                                                                                                     Liability Release
            A maximum of 5 Liters or 1.3 gallons of liquor products
            containing more than 24% and no more than 70% alcohol by
            volume are allowed to be carried per customer in checked
            baggage. Containers must be unopened and packaged so as
            not to break or leak. One duty free box or bag containing    Yes – with    Yes – with
Alcohol                                                                                                    Yes
            duty free items is permitted in addition to the standard    exceptions*   exceptions*
            carry-on baggage allowance.
            * Liquor products over 70% alcohol by volume (over 140
              proof) will NOT be accepted.

                                                                                                     Requires Limited
Item        Description                                                 Carry-on?     Checked?       Liability Release
            Dimension (L + W + H) must not exceed 120 linear inches.
Antlers     Head/skull must be completely clean and free of residue.        No             Yes             Yes
            Points must be covered and protected.
                                                                                                                     23


                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
                  Archery equipment must be packed in a case or in a
Archery                                                                                No           Yes              Yes
                  container of sufficient strength to protect the bows and
Equipment
                  quiver with arrows from accidental damage.
                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
                  Items include but are not limited to: oversized pictures,
Artistic Items    drawings, statues, models, souvenirs, art objects, curios and        Yes          Yes              Yes
                  similar articles.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
                  Items include but are not limited to: Footballs, soccer balls,
                  basketballs, volleyballs. Items may need to be slightly
Balls/ Balloons                                                                        Yes          Yes              Yes
                  deflated and safe transport. Helium balloons may be
                  transported if completely deflated.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release

Baseball          * While baseball equipment will be accepted, baseball bats        Yes – with
                                                                                                    Yes              Yes
Equipment           will not be accepted as carry-on baggage.                      exceptions*

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?
                                                                                                               Liability Release
                  Bicycles are included as part of the customer’s standard
                  baggage allowance and will be accepted for a special charge
                  per direction (charged at the airport on the day of
                  departure). Oversize limits and charges are waived for
                  bicycles. Overweight charges are waived for bicycles.
                  Bicycle equipment may consist of (1) non-motorized touring
                                                                                                  Yes – with
Bicycles          or racing bicycle with a single seat. Bicycles should be             No                            Yes
                                                                                                 exceptions*
                  prepared for transportation by the customer. Bicycle must
                  be placed in a cardboard or hard cased bike container.
                  Bicycle tires must be deflated. Bicycles not enclosed will
                  NOT be accepted.
                  * Spirit reserves the right to refuse transportation of these
                    items due to safety and/or operational limitations.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
                  * To be stowed onboard, bowling bags must fit under the
Bowling                                                                             Yes – with
                    seat in front of you, and contain only one (1) bowling ball.                    Yes              Yes
Equipment                                                                          exceptions*
                    Bowling balls may not be stowed in the overhead bins.
                                                                                                                24


                                                                                                          Requires Limited
Item           Description                                                    Carry-on?     Checked?      Liability Release
               Boxes may be opened and inspected upon check-in. Boxes
               must meet the same restrictions contained in our baggage
               acceptance policy. Boxes must have the strength to hold the
Boxes and      contents. Spirit is not responsible for packaging/re-
               packaging any boxes.                                                          Yes – with
Plastic                                                                           Yes                           Yes
                                                                                            exceptions*
Containers     * Boxes may be transported as checked baggage to all
                 locations except when embargos are in place. Boxes
                 containing or having contained hazardous material are
                 NOT accepted.

                                                                                                          Requires Limited
Item           Description                                                    Carry-on?     Checked?
                                                                                                          Liability Release
               Items include but are not limited to: Backpacks, sleeping
               bags, and knapsacks                                             Yes – with    Yes – with
Camping Gear                                                                                                    Yes
               * Any dangerous goods such as flares, camping stove fuel,      exceptions*   exceptions*
                 etc. are NOT accepted.

                                                                                                          Requires Limited
Item           Description                                                    Carry-on?     Checked?
                                                                                                          Liability Release
               Items include but are not limited to: Pots, statues, bowls,
               dishes, glasses or other containers made of clay hardened
Ceramics/      by heat, earthenware, crockery, and containers or
               ornaments made of porcelain or baked clay, and items                          Yes – with
Chinaware/                                                                        Yes                           Yes
               made of or containing glass and similar articles.                            exceptions*
Glass
               * To be accepted as checked baggage, these items must be
                 packed properly.

                                                                                                          Requires Limited
Item           Description                                                    Carry-on?     Checked?      Liability Release
               Spirit accepts solid dry ice in quantities not exceeding 5.5
               lbs.
               As carry-on, dry ice must be used as a refrigerant for the
               contents of the package, and must be packaged in a
Dry Ice                                                                           Yes          Yes              Yes
               ventilated container.
               As checked baggage, the container must be marked with
               the name of the contents being cooled, net weight and also
               marked CARBON DIOXIDE.

                                                                                                          Requires Limited
Item           Description                                                    Carry-on?     Checked?      Liability Release
               Electric chainsaws must be packaged in original container or
               hard sided container for safe transport.
Electric                                                                          No           Yes              Yes
               Spirit does NOT permit other types of powered chain saws,
Chainsaws
               such as fuel or gas powered, on any flight due to the DOT’s
               requirements for transporting hazardous materials.
                                                                                                                  25


                                                                                                            Requires Limited
Item             Description                                                       Carry-on?     Checked?   Liability Release
Electric         Electric skateboards and hover boards are NOT allowed for
Skateboards &    transport except as required by law.                                  No            No           N/A
Hover Boards
                                                                                                            Requires Limited
Item             Description                                                       Carry-on?     Checked?   Liability Release
                 * E-cigarettes and other battery-powered smoking devices
                   are NOT allowed to be used onboard any Spirit Airlines
Electronic         aircraft. Some countries (e.g. Dominican Republic)               Yes – with
Cigarettes                                                                                           No           N/A
                   prohibit the carriage of these devices in carry-on baggage,     exceptions*
(e-cigarettes)     checked baggage, and/or on one’s person, in which case
                   Spirit will enforce such prohibition(s).
                                                                                                            Requires Limited
Item             Description                                                       Carry-on?     Checked?
                                                                                                            Liability Release
                 Items include but are not limited to: All video and audio
                 devices, televisions, radios, computers, stereo equipment,
Electronics      VCR players, VCR recorders and their accessories,                     Yes          Yes           Yes
                 typewriters, hair dryers, sewing machines, specialized
                 equipment, and similar articles.

                                                                                                            Requires Limited
Item             Description                                                       Carry-on?     Checked?
                                                                                                            Liability Release
                 Firearms
                 Firearms are accepted provided that all of the following
                 provisions are met:
                 1.   The customer checking the firearm is at least 18 years
                      of age.
                 2.   The customer is not traveling to an international
                      destination.
                 3.   The customer declares the firearm to be unloaded and
                      signs a Firearms Declaration tag.
                      NOTE: A customer checking multiple firearms must
                            complete a Firearms Declaration tag for each
                            firearm checked.
Firearms &                                                                             No           Yes            No
Ammunitions      4.   The firearm is in a hard-sided container which is locked,
                      and only the customer retains the key or combination.
                 5.   The customer must place the signed Firearms
                      Declaration tag(s) as follows:
                         If the hard-sided locked container is inside another
                          piece of luggage, the tag shall be placed inside the
                          luggage next to the locked container.
                         If the firearm is a rifle or shotgun, the tag shall be
                          placed inside the locked hard-sided rifle or shotgun
                          case.
                         If the firearm is contained in a locked hard-sided
                          suitcase, the tag shall be placed inside the suitcase
                          next to the firearm.
                                                                                                                   26


                                                                                                             Requires Limited
Item             Description                                                        Carry-on?     Checked?   Liability Release
                 Ammunitions
                 Small arms ammunition (up to 19.1 mm for rifle and pistol
                 cartridges, any size shotgun shells) for personal use is
                 accepted provided that all of the following provisions are
                 met:
                 1.   The customer is not traveling on an international flight,
                      and is not under the age of eighteen.
                 2.   Amount of ammunition must not exceed eleven pounds
                      (11 lb.) per customer.
                 3.   Ammunition must be securely packed in boxes or other
                      packaging specifically designed to carry small amounts
                      of ammunition. Ammunition clips and magazines must
                      also be securely boxed.
                 4.   Firearms and properly packaged ammunition may be
                      carried in the same hard-sided container. Or, the
                      ammunition may be carried in a separate piece of
                      checked baggage.
                                                                                                             Requires Limited
Item             Description                                                        Carry-on?     Checked?
                                                                                                             Liability Release
                 Fishing rods/poles must be secured in a case or container.
                 Customers may pack reels or fragile tackle that do not pose
                 a security threat in their carry-on baggage.
Fishing                                                                              Yes – with
                 * Tackle Equipment such as sharp fishing may be considered                          Yes           Yes
Equipment                                                                           exceptions*
                   dangerous, such as large fish hooks, should be sheathed,
                   securely wrapped, and will be accepted
                   as checked baggage only.
                                                                                                             Requires Limited
Item             Description                                                        Carry-on?     Checked?
                                                                                                             Liability Release
                 Oversize charges are waived for golf bags containing golf
                 clubs. A pull cart may be included if it is attached to the golf
                                                                                                                   Yes
                 bag. Golf equipment should be enclosed with a cover to              Yes – with
Golf Equipment   prevent loss of contents. Hard sided carriers are                                   Yes     (soft-sided golf
                                                                                    exceptions*
                 recommended.                                                                                   bags only)
                 *Golf Clubs will not be accepted as carry-on baggage.
                                                                                                             Requires Limited
Item             Description                                                        Carry-on?     Checked?
                                                                                                             Liability Release
                 One item of hockey equipment includes two (2) hockey
                 sticks (taped together) and one bag containing only hockey
Hockey           equipment. Oversize charges are waived for hockey bags              Yes – with
                                                                                                     Yes           Yes
Equipment        containing hockey sticks.                                          exceptions*

                 *Hockey sticks will not be accepted as carry-on baggage.
                                                                                                             Requires Limited
Item             Description                                                        Carry-on?     Checked?
                                                                                                             Liability Release

Household        Lamps, lamp shades, furniture and items of similar nature
                                                                                        Yes          Yes           Yes
Articles         are acceptable if properly packaged.
                                                                                                                   27


                                                                                                             Requires Limited
Item            Description                                                      Carry-on?     Checked?      Liability Release
                Spirit does not accept any form of loose or cubed ice for
                transport to be packed in coolers, lunch bags, etc.               Yes – with    Yes – with
Ice                                                                                                                Yes
                * Frozen water in bottles or ice packs can be used as a          exceptions*   exceptions*
                  refrigerant.
                                                                                                             Requires Limited
Item            Description                                                      Carry-on?     Checked?
                                                                                                             Liability Release
Incubators      Incubators are NOT allowed for transport.                            No            No              N/A

                                                                                                             Requires Limited
Item            Description                                                      Carry-on?     Checked?
                                                                                                             Liability Release
                Size limits are waived for javelin/vaulting pole equipment;
Javelin/        however, oversize and overweight charges apply.                                 Yes – with
Vaulting Pole                                                                        No                            Yes
                * Spirit reserves the right to refuse transportation of these                  exceptions*
Equipment
                  items due to safety and/or operational limitations.
                                                                                                             Requires Limited
Item            Description                                                      Carry-on?     Checked?      Liability Release
Kayak, Boat,    Kayaks, Boats, and Canoes are NOT allowed for transport.             No            No              N/A
Canoes
                                                                                                             Requires Limited
Item            Description                                                      Carry-on?     Checked?
                                                                                                             Liability Release
                One item of lacrosse equipment includes two (2) lacrosse
                sticks (taped together) and one bag containing only lacrosse
Lacrosse                                                                          Yes – with
                equipment. Oversize charges are waived for lacrosse bags                          Yes              Yes
Equipment       containing lacrosse sticks.                                      exceptions*

                * Lacrosse sticks will not be accepted as carry-on baggage.
                                                                                                             Requires Limited
Item            Description                                                      Carry-on?     Checked?
                                                                                                             Liability Release
                * A maximum of one spare battery not exceeding 300 watt
                  hours (Wh) or 25 grams equivalent lithium content (ELC),
                  or two spares batteries not exceeding 160 Wh (13.5 grams
                  ELC) each may be carried in carry-on baggage. Spare
                  batteries are NOT accepted as checked baggage.
                  Rechargeable lithium ion batteries without a protective
                  housing must be removed from the mobility assistive
                  device and battery terminals protected from short circuit.
Lithium Ion
                  The battery is limited in size to no more than 300 Wh or
Batteries for     25 grams ELC, and may be carried in carry-on baggage            Yes – with    Yes – with
Mobility                                                                                                           N/A
                  only. The customer must advise Spirit of the battery           exceptions*   exceptions*
Assistive
                  location.
Devices
                  Rechargeable lithium ion batteries with a protective
                  housing may remain installed and be checked with the
                  mobility assistive device only if it is securely attached to
                  the device, and the terminals protected from short circuit.
                  The battery cables may remain connected only if the
                  device is protected from accidental activation. Lithium ion
                  batteries with a protective housing are not limited in Wh
                  when checked with the assistive device.
                                                                                                                    28


                                                                                                              Requires Limited
Item            Description                                                       Carry-on?     Checked?      Liability Release
                * Each installed or spare lithium battery must not exceed
                  100 Watt-hours (Wh). Additionally, each installed or spare
                  lithium battery must be of a type proven to meet the
                  requirements of each test in the UN Manual of Tests and
                  Criteria, Part III, Sub-section 38.3.                                          Installed
Lithium Ion       Spare Batteries                                                                Yes - with
                                                                                    Installed
Batteries for     Spare lithium batteries are accepted in carry-on baggage                      exceptions*
                                                                                  and Spares                         No
Portable          ONLY. In carry-on baggage, a reasonable number of                               Spares
                                                                                   Yes – with
Electronic        individually protected lithium ion batteries each not                             No
                                                                                  exceptions*
Devices           exceeding 100 Wh, may be carried per person. Each spare
                  lithium battery must be individually protected so as to
                  prevent short circuits (e.g., by placement in original retail
                  packaging, by otherwise insulating terminals by taping
                  over exposed terminals, or placing each battery in a
                  separate plastic bag or protective pouch).
                                                                                                              Requires Limited
Item            Description                                                       Carry-on?     Checked?
                                                                                                              Liability Release
                * The lithium content for lithium metal (non-rechargeable)
                  batteries may not exceed 2 grams per battery.
                  Additionally, each installed or spare lithium battery must                     Installed
Lithium Metal     be of a type proven to meet the requirements of each test         Installed
Batteries for                                                                                    Yes - with
                  in the UN Manual of Tests and Criteria, Part III, Sub-          and Spares    exceptions*
Portable                                                                                                             No
                  section 38.3.                                                    Yes – with
Electronic                                                                        exceptions*     Spares
Devices           Spare Batteries
                                                                                                    No
                  Spare lithium batteries are accepted in carry-on baggage
                  ONLY. Spare batteries must be protected from damage
                  and short circuit.

                                                                                                              Requires Limited
Item            Description                                                       Carry-on?     Checked?      Liability Release
                Items include but are not limited to: Billy clubs, blackjacks,
Martial Arts    brass knuckles, kubaton, martial arts weapons, night sticks,          No           Yes              Yes
                nunchaku, stun guns, shocking devices and throwing stars.

                                                                                                              Requires Limited
Item            Description                                                       Carry-on?     Checked?
                                                                                                              Liability Release
                Medical Portable Electronic Devices (e.g., External
                Defibrillator Life Vests) may be transported at no charge
                when carried by itself or with other assistive devices,
Medical         medications and/or medical supplies. These devices do not
Portable        count towards the customer’s baggage allowance.                    Yes – with    Yes – with
Electronic                                                                                                          N/A
                * Please see Medical Certificates for further information         exceptions*   exceptions*
Devices
                  regarding when Medical Certificates may be required. For
(M-PED)
                  battery requirements see Lithium Ion Batteries for
                  Portable Electronic Devices or Lithium Metal Batteries for
                  Portable Electronic Devices as applicable.
                                                                                                                     29


                                                                                                               Requires Limited
Item              Description                                                         Carry-on?     Checked?   Liability Release
                  Musical Instruments are included as part of the customer’s
                  standard baggage. Musical instruments are considered a
                  fragile item. Fragile items will be accepted as checked
                  baggage if they are appropriately packaged in a
                  container/case designed for shipping such items. Music
Musical           instruments that exceed 150 linear inches or 165 lbs. will           Yes – with
                  not be accepted.                                                                     Yes           Yes
Instruments                                                                           exceptions*
                  * Small musical instruments (e.g. violins, flutes, guitars, etc.)
                    are permitted as carry-on baggage as long as the
                    instrument can be safely stowed in the overhead bin or
                    under the customer’s seat. Stowage in the overhead bins
                    is available on a first-come, first-serve basis.

                                                                                                               Requires Limited
Item              Description                                                         Carry-on?     Checked?
                                                                                                               Liability Release
                  Spirit Airlines allows the carriage of musical instruments in
                  the cabin as seat baggage (cargo in the cabin) if the
                  instrument is too large to be stowed safely in a suitable
                  baggage compartment in the aircraft cabin or under a
                  passenger seat. The customer must purchase an additional
                  seat and the cost is the applicable fare for the portions of
                  the flight that the extra seat is requested plus sales tax. No
                  additional fees will be charged. The instrument must be
                  appropriately packaged in a container/case in a manner to
Musical           avoid possible injury to customers and customer
Instruments as    compartment occupants. The instrument may not impose
Seat Baggage                                                                              Yes          N/A           N/A
                  any load on seats or the floor structure that exceeds the
(Cargo in the     load limitation for those components. The item must be
Cabin)            properly secured by the aircraft’s seatbelt or other tie down
                  having enough strength to eliminate the possibility of
                  shifting under all normally anticipated flight and ground
                  conditions. The instrument cannot block any customer’s
                  view of the “SEAT BELT” sign, “NO SMOKING” sign or
                  required “EXIT” sign. The instrument cannot occupy an
                  emergency exit seat or impede access to the cabin aisle. The
                  instrument may occupy a middle seat provided the adjacent
                  window seat remains unoccupied.

                                                                                                               Requires Limited
Item              Description                                                         Carry-on?     Checked?
                                                                                                               Liability Release
                  These devices may be transported at no charge when
                  carried by itself or with other assistive devices, medications
Nebulizers,       and/or medical supplies. These devices do not count
Respirators and                                                                           Yes          Yes            No
                  towards the customer’s baggage allowance. Such devices
Ventilators       with labels showing that they meet FAA safety requirements
                  can be used during flight.
                                                                                                                 30


                                                                                                           Requires Limited
Item            Description                                                    Carry-on?     Checked?      Liability Release
                * For a non-spillable battery, each battery must not exceed
                  a voltage greater than 12 volts and a watt-hour rating of
Non-Spillable     not more than 100 Wh. No more than two individually            Installed     Installed
Wet Batteries     protected spare batteries may be carried.                    and Spares    and Spares
for Portable                                                                                                      No
                  To be accepted as checked baggage, the battery terminals      Yes – with    Yes – with
Electronic                                                                     exceptions*   exceptions*
Devices           must be protected from damage and short circuit and be
                  contained within strong packaging. The packaging must be
                  marked “non-spillable”.
                                                                                                           Requires Limited
Item            Description                                                    Carry-on?     Checked?
                                                                                                           Liability Release
                Contained oxygen and other gasses, e.g., in cylinders,
Oxygen          canisters are NOT permitted for carriage on Spirit Airlines.       No            No              N/A
                Spirit does NOT offer oxygen onboard its aircraft.

                                                                                                           Requires Limited
Item            Description                                                    Carry-on?     Checked?      Liability Release
                Paintball guns are not considered a firearm and may be
Paintball       transported in unlocked, soft or hard-sided baggage.
                                                                                   No           Yes              Yes
Equipment       Compressed gas cylinders are NOT permitted for carriage on
                Spirit Airlines.

                                                                                                           Requires Limited
Item            Description                                                    Carry-on?     Checked?      Liability Release
                * Sporting parachutes are acceptable provided the
Parachute         parachute and its accessories do not include any items        Yes – with
                                                                                                Yes              Yes
Equipment         that are prohibited from being carried, e.g., compressed     exceptions*
                  gas cylinders, flares or other hazardous materials.

                                                                                                           Requires Limited
Item            Description                                                    Carry-on?     Checked?
                                                                                                           Liability Release
                Items include but are not limited to: All cameras, VCR
                recorders/ players, photoflash equipment, photometers,
                spectroscopes, photo tubes, and/or other similar devices
Photographic    using sensitive tubes or plates and film (still or movie),      Yes – with    Yes – with
                exposed or unexposed, as well as all related attachments or                                      Yes
Equipment                                                                      exceptions*   exceptions*
                accessories.
                * Chemicals used for film development are NOT accepted
                  for transport.

                                                                                                           Requires Limited
Item            Description                                                    Carry-on?     Checked?      Liability Release
                Portable dialysis machines may be transported at no charge
                when carried by itself or with other assistive devices,
Portable        medications and/or medical supplies. These devices do not       Yes – with
Dialysis        count towards the customer’s baggage allowance.                                 Yes               No
                                                                               exceptions*
Machines
                * These devices are NOT permitted for use on Spirit’s
                  aircraft.
                                                                                                              31


                                                                                                        Requires Limited
Item            Description                                                      Carry-on?   Checked?   Liability Release
                Portable Oxygen Concentrators (POC) are battery-powered
                concentrators that provide the user with a pulse flow of
                concentrated oxygen, without storing oxygen. These items
                may be transported at no charge when carried by itself or
                with other assistive devices, medications and/or medical
                supplies. These devices do not count towards the
                customer’s baggage allowance.
                To be used onboard, a POC must be on the FAA approved
                list or it must bear a permanent label on the exterior of the
                device containing the following certification statement in
                red lettering: “The manufacturer of this POC has determined
                this device conforms to all applicable FAA acceptance
                criteria for POC carriage and use on board aircraft.” The
                labeling requirement does not apply to Portable Oxygen
                Concentrators on the FAA approved list.
                The FAA approved list is as follows:
                   Airsep Focus
                   AirSep FreeStyle
                   AirSep FreeStyle 5
Portable
                   AirSep LifeStyle                                                 Yes        Yes            No
Oxygen
                   Delphi RS-00400
Concentrators
                   DeVilbiss Healthcare iGo
                   Inogen One
                   Inogen One G2
                   Inogen One G3
                   Inova Labs LifeChoice
                   Inova Labs LifeChoice Activox
                   International Biophysics LifeChoice
                   Invacare Solo2
                   Invacare XP02
                   Oxlife Independence Oxygen Concentrator
                   Oxus Inc. RS-00400
                   Precision Medical EasyPulse
                   Respironics EverGo
                   Respironics Simply Go
                   SeQual Eclipse
                   SeQual eQuinox Oxygen System (model 4000)
                   SeQual Oxywell Oxygen System (model 4000)
                   SeQual SAROS
                   VBox Trooper Oxygen Concentrator

                                                                                                        Requires Limited
Item            Description                                                      Carry-on?   Checked?
                                                                                                        Liability Release
                Items include but are not limited to: Microscopes,
                oscilloscopes, meters, counters, polygraphs, electrographs,
Precision       medical equipment and similar articles.                                                    Yes – with
                                                                                     Yes        Yes
Instruments                                                                                               exceptions*
                * A limited liability release form is not required for medical
                  equipment.
                                                                                                                     32


                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release

Ski Equipment     Size limits are waived for ski equipment; however, oversize
                                                                                       No           Yes              Yes
(Water or Snow)   and overweight charges apply.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?
                                                                                                               Liability Release
                  Compressed gas cylinders (scuba tanks), full or empty, will
                  NOT be accepted for transport.
Scuba Diving                                                                        Yes – with
                  * Sharp objects, such as unloaded spear guns, knives and                          Yes              Yes
Equipment                                                                          exceptions*
                    tools, must be packed in checked baggage only, and must
                    be sheathed or securely wrapped.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
                  Non-motorized/Non-battery operated skateboards will be
Skateboards                                                                            No           Yes              Yes
                  accepted as checked baggage only.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?
                                                                                                               Liability Release
                  There is no additional charge for these items provided they
Snowboards,       meet the size and weight limitations listed in section 7.3.2.1
Wakeboards,       and section 7.3.2.2. Items that exceed 62 linear inches will
Boogie boards,                                                                         No           Yes              Yes
                  be classified as surfing equipment and will have a special
Body boards,      charge per direction (charged at the airport on the day of
and Kiteboards    departure).

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?
                                                                                                               Liability Release
                  Surfboards are included as part of the customer’s standard
                  baggage allowance and will be accepted for a special charge
                  per direction (charged at the airport on the day of
                  departure). A maximum of (2) two surfboards will be
                  accepted in one case. These items will be subject to a
Surfing           charge whether or not presented as a single piece or the                        Yes – with
                                                                                       No                            Yes
Equipment         maximum of two (2) item allowance in one case. Oversize                        exceptions*
                  limits and charges are waived for surfing equipment.
                  Overweight charges are waived for surfing equipment.
                  * Spirit reserves the right to refuse transportation of these
                    items due to safety and/or operational limitations.

                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
Tennis                                                                                 Yes          Yes              Yes
Equipment
                                                                                                               Requires Limited
Item              Description                                                      Carry-on?     Checked?      Liability Release
                  Items include but are not limited to: Axes, hatchets, cattle
Tools/Power       prods, crowbars, hammers, drills, table saws, screwdrivers,          No           Yes              Yes
Tools             wrenches, and pliers.
                                                                                                                  33


                                                                                                            Requires Limited
Item            Description                                                     Carry-on?     Checked?      Liability Release
                In addition to the standard baggage allowance and at no
                charge, Spirit Airlines will accept wheelchairs and other
                mobility assistive devices (manual and electric/battery
                operated) as checked baggage on the same flight as the
                customer who uses the device, unless the customer
                requests stowage of his or her manual folding and
                collapsible wheelchair within the aircraft cabin.
                At the time of check-in, electric-powered wheelchairs must
                have cables disconnected and terminals protected against
                electrical shortages. Spirit strongly recommends that
                customers requiring this service check-in at least 90 minutes
                before departure.
                                                                                 Yes – with
Wheelchairs     Customers must check-in at the departure gate at least 45                        Yes               No
                                                                                exceptions*
                minutes prior to the (original) scheduled flight departure
                time. The battery must be disconnected and terminals
                protected against electrical shorting and must be contained
                in a leak proof box fastened securely to the wheelchair. It
                may be necessary to remove the battery if the wheelchair
                cannot be loaded, stowed, and unloaded in an upright
                manner.
                * Once one customer’s manual folding and collapsible
                  wheelchair has been accepted for accommodation in the
                  passenger cabin, Spirit Airlines will accept one (1)
                  additional manual folding and collapsible wheelchair as
                  long as no other customers are displaced.
                                                                                                            Requires Limited
Item            Description                                                     Carry-on?     Checked?      Liability Release
Windsurfing     Windsurfing equipment is NOT accepted for transport.                No            No              N/A
Equipment
                                                                                                            Requires Limited
Item            Description                                                     Carry-on?     Checked?
                                                                                                            Liability Release
                * Customers transporting wood carvings to/from Jamaica
                                                                                 Yes – with
Wood Carvings     are required to place the item(s) in checked baggage per                       Yes              Yes
                                                                                exceptions*
                  Jamaican government regulations.
                                                                                                            Requires Limited
Item            Description                                                     Carry-on?     Checked?      Liability Release
                Spirit will NOT accept human or animal remains and/or
                organs, with the exception of cremated human or animal
                remains being transported as follows:
                * Domestic Travel
Urns,
Human/Animal      To be transported as carry-on baggage, the crematory           Yes – with    Yes – with
                                                                                                                   No
Remains &         container must undergo successful X-ray screening by          exceptions*   exceptions*
Organs            TSA. If a container is made of a material that prevents
                  screeners from clearly seeing what is inside, the container
                  will not be allowed through the checkpoint. Per TSA
                  guidance, out of respect to the deceased and their family
                  and friends, under no circumstances will a TSA officer
                                                                                                          34


                                                                                                    Requires Limited
Item     Description                                                       Carry-on?   Checked?     Liability Release
             open the container even if the customer requests this be
             done.
             NOTE: Documentation from the funeral home is not
             sufficient to carry a crematory container through security
             and onto a plane without screening.
             To be transported as checked baggage, the crematory
             container must be successfully screened during the
             checked baggage screening process. The TSA will screen
             the container for explosive materials/devices using a
             variety of techniques; if cleared, it will be permitted as
             checked baggage only.
             The TSA recommends that customers transport remains in
             temporary or permanent containers constructed of light-
             weight materials such as plastic or wood that can be
             successfully x-rayed.
             International Travel
             Countries have different regulations and documentation
             requirements for receiving cremated remains. It is the
             customer’s responsibility to obtain importation
             permission from the embassy (or appropriate government
             office) of the country to which they are traveling.
             Although the customer can contact the embassy or
             appropriate government office to complete the necessary
             legal paperwork, Spirit recommends that they acquire the
             services of a funeral director to assist with the necessary
             arrangements.

       7.6      Restricted Articles
                The following list is classified as hazardous and may not be carried in baggage. The list is
                not all-inclusive and Spirit may reject any substance it deems to be a threat to safety.

                7.6.1. Liquor products over 140 proof.

                7.6.2. Gasoline-powered tools.

                7.6.3. Compressed gases.

                7.6.4. Corrosives (such as acids and wet batteries).

                7.6.5. Explosives (such as dynamite, but also including fireworks).

                7.6.6. Flammables (such as matches and lighter fuels).

                7.6.7. Poisons.

                7.6.8. Magnetic and radioactive materials and all other items by government
                       regulations.
                                                                                                   35


      7.6.9. Additional prohibited or restricted hazardous or dangerous goods and materials
             can be found in the following resources in effect at the time of travel:

              a)      DOT hazardous materials regulations (49CFR 171-177)

              b)      IATA Dangerous Goods Regulations

              c)      TSA Permitted and Prohibited Items

7.7   Limitations of Liability
      Except to the extent inconsistent with applicable laws, Spirit Airlines will not accept
      liability for cosmetic and/or superficial damage caused to baggage as a result of normal
      wear and tear during the course of any of the operations of carriage.

      Spirit will not be liable for loss, damage, or delay as the result of actions taken by the
      TSA, Customs, or other governmental agencies.

      Spirit Airlines will not be liable for loss or damage to unchecked baggage (baggage that
      is in the custody of the customer and includes carry-on baggage) unless such damage is
      caused by our negligence, which excludes damage resulting from turbulence or shifting
      of items during flight.

      7.7.1. Domestic Baggage – Limitation of Liability

              7.7.1.1.   Spirit assumes no responsibility or liability for the following items in or
                         as checked or carry-on baggage: money, negotiable papers, securities,
                         business documents, irreplaceable books, manuscripts, publications,
                         photographic or electronic equipment, computers, computer
                         hardware or software, jewelry, watches, eyeglasses (prescription or
                         non-prescription), silverware, china, precious metals, heirlooms, furs,
                         tobacco products, antiques, artifacts, paintings and other works of art,
                         medicines, human organs, perfumes, commercial items, cosmetics,
                         samples, or any similar valuable or fragile items or items not packaged
                         in accordance with other rules here.

              7.7.1.2.   For travel wholly between U.S. points, liability for loss, delay or
                         damage to checked baggage is limited to $3,500 per customer holding
                         a confirmed reservation.

      7.7.2   International Baggage– Limitation of Liability

              7.7.2.1.   Spirit will NOT accept any agricultural items, perishable items or any
                         product that does not conform to the Customs and/or Agricultural
                         government entities of any foreign country that the customer is
                         entering into or leaving from on a Spirit flight.

              7.7.2.2.   Limitations on the number, size and weight of checked baggage apply.

              7.7.2.3.   For travel to/from international destinations, the limitations of
                         liability, as applicable under the Warsaw Convention or the Montreal
                         Convention, will apply.
                                                                                             36


                        a)    For international travel (including domestic portions of
                              international itineraries) to which the Warsaw Convention
                              applies:

                              Liability for loss, delay or damage to checked baggage is limited
                              to approximately $9.07 per pound for checked baggage and
                              $400 per customer for unchecked baggage.

                              Liability is for a maximum of 40 lbs/18.1 kgs ($362.80) per
                              checked bag, unless the customer pays an additional checked
                              baggage charge, and the precise weight of the baggage is noted
                              on the customer's baggage claim check.

                        b)    For international travel (including domestic portions of
                              international itineraries) to which the Montreal Convention
                              applies:

                              Liability for loss, delay or damage to checked baggage is limited
                              to 1,131 Special Drawing Rights (“SDR”).

                              For international travel, the weight of each piece of checked
                              baggage is presumed to be the applicable standard baggage
                              allowance set forth above. This weight will establish the
                              carrier's maximum liability, unless excess weight is clearly noted
                              on the Customer's claim check, and additional charges are paid.
                              If the weight of the baggage is not recorded on the Baggage
                              Check, then it is presumed that the weight of the baggage falls
                              within the standard baggage allowance set forth above.

      7.7.3. Spirit does NOT accept declarations of higher value.

7.8   Portable Electronic Devices
      7.8.1   Use of Portable Electronic Devices Onboard the Aircraft

                 Small authorized PEDs are devices under two (2) pounds and are of a size
                  that can easily be placed in a seat pocket along with the other materials that
                  are normally found in the seat pocket (Passenger Safety Information Card,
                  Menu and/or airsickness bag). They include devices like tablets, readers and
                  mobile phones and may be used during all phases of flight including taxi,
                  take-off and landing. However, if using them during taxi, take-off and
                  landing, you must secure these devices by holding them, putting them in
                  your pocket or holster, or placing them in a seatback pocket.

                 Large authorized PEDs are devices two (2) pounds or more such as full-size
                  laptops. They must be turned off and stowed during taxi, takeoff and
                  landing. You can stow them by having them under the seat in front of you
                  or in an overhead compartment. These devices may be used about 10,000
                  feet when authorized by a Flight Attendant announcement.
                                                                                                37


                 On all flights operating outside U.S. airspace, portable electronic devices
                  cannot be used during taxi, takeoff and landing, but may be used above
                  10,000 feet when authorized by a Flight Attendant announcement.

                 Headsets or earphones (buds) are required for any audible portable device
                  and any cords or accessories must not impede emergency egress.

                 Devices must have their cellular network service disabled, commonly known
                  as “Airplane Mode”, from the time the aircraft door is closed for departure
                  from the gate until the aircraft is taxiing to the gate upon arrival when
                  authorized by a Flight Attendant announcement.

                 Cell phone use is still limited and calls cannot be made during times when
                  cellular network is to be disabled.

                 Items which may not be operated at any time inside the aircraft include: TV
                  receivers, remote controlled toys, e-cigarettes, radio transmitters and
                  personal air purifiers.

                 Due to safety concerns, customers must comply with all crewmembers
                  instructions regarding the use of portable electronic devices.

                 The DOT, with the FAA and Pipeline and Hazardous materials Safety
                  Administration (PHMSA) has issued an emergency order banning all
                  Samsung Galaxy Note7 smartphone devices for air transportation. Samsung
                  Galaxy Note7 devices may not be transported on anyone’s person, in carry-
                  on baggage, or in checked baggage on all flights to, from, or within the
                  United States.




8.1   Spirit Airlines Responsibility for Schedules and Operations
      Times shown in a timetable or elsewhere are not guaranteed and form no part of the
      terms of transportation. Spirit may, without notice, substitute alternate carriers or
      aircraft, and may alter or omit stopping places shown on the reservation. Schedules are
      subject to change without notice. Spirit is not responsible or liable for making
      connections (on its own flights or flights of any other carrier), or for failing to operate
      any flight according to schedule, or for changing the schedule of any flight.

8.2   Rebooking
      When a customer holding a confirmed reservation on a Spirit flight which is delayed
      because of a schedule irregularity (including but not limited to, a missed connection,
      flight cancellation, omission of a scheduled stop, substitution of equipment, or schedule
      change), Spirit may rebook the customer on Spirit's first flight on which seats are
      available to the customer's original destination without additional charge. Our staff will
      focus on rebooking as many customers as possible on alternate flights, either direct to
                                                                                                   38


        the destination or via connections through other airports to best accommodate the
        customer’s needs.

        A change may be made to an itinerary without a charge and/or fare difference when the
        itinerary was affected by a cancelled flight, an eligible schedule change or a delayed
        flight (greater than two hours from the original departure time) provided:

           The same departure and arrival airports are booked and;

           The itinerary is rebooked within Spirit’s authorized date ranges (currently within 7
            days of the departure date).

        With limited exceptions, Spirit will not reimburse customers for flights that they book on
        other carriers.

8.3     Amenities/Services for Customers
        Spirit will not assume expenses incurred as a result of a flight delay, cancellation, or
        schedule change. Spirit may provide limited amenities and services, which may be
        required by certain customers in order to maintain their safety, health and welfare.
        Amenities provided by Spirit are provided as a courtesy to the customer and are not to
        be considered an obligation of Spirit.

        In the case of a cancellation or misconnection, if rebooking options are available the
        following day, and the cancellation was due to our failure, we may offer overnight hotel
        accommodations for non-local customers. However, if the cancellation or
        misconnection is caused by severe weather, Air Traffic Control decisions or other issues
        outside of Spirit’s control, we cannot offer such accommodations. We will,
        nevertheless, make reasonable efforts to provide information enabling customers to
        secure accommodations on their own. No lodging will be provided to a customer on any
        Spirit flight which is delayed or canceled in the originating city on the customer’s
        reservation.




When Spirit is unable to provide a previously confirmed seat due to an oversell condition, Spirit
will take voluntary and/or involuntary denied boarding customers in accordance with
regulations of the DOT as specified below:

9.1     Voluntary
        If a flight is oversold (more customers hold confirmed reservations than there are seats
        available), no one may be denied boarding against his or her will until airline personnel
        first ask for volunteers who will give up their reservations willingly in exchange for
        payment of Spirit's choosing.

9.2     Involuntary
        If a flight is oversold and there are not enough volunteers, other customers may be
        denied boarding involuntarily in accordance with the following:
                                                                                                 39


      9.2.1. With the exception of Unaccompanied Minors and Customers with Disabilities,
             the last customer(s) to check in may be denied boarding in the event of an
             oversell, weight and balance or reduction of aircraft capacity due to inoperable
             seats when required for operational or safety reasons.

      9.2.2. If customers are to be denied boarding involuntarily (after volunteers are
             solicited), they will be selected based on their time of check-in, in other words
             the last customer to check in on the flight will be the first customer removed
             from the flight. Spirit reserves the right to modify the manner of priority per 14
             C.F.R. Section 250.3.

9.3   Exceptions to Payment of Compensation for Denied Boarding
      No denied boarding compensation will be made if:

      9.3.1. The denied boarding is a result of a substitution of an aircraft with lesser
             capacity. Customers will be denied boarding based on the following criteria:

                 Time of booking if the flight is outside of 3 hours prior to the (original)
                  scheduled departure time, or

                 Time of check-in if the flight is within airport control of 3 hours prior to the
                  (original) scheduled departure time.

      9.3.2. The customer is accommodated on a flight scheduled to arrive within one (1)
             hour of the original arrival time.

      9.3.3. The customer has not fully complied with the airline's reservation or check-in
             time limits or the customer is not acceptable for transportation under the
             airline's usual rules and practices.

9.4   Denied Boarding Regulations
      9.4.1   Compensation for Denied Boarding

              If you have been denied a reserved seat on Spirit Airlines, you are probably
              entitled to monetary compensation. In the case of an oversold flight, Spirit will
              provide information explains the airline’s obligation and the customer’s rights in
              the case of an oversold flight, in accordance with regulations of the DOT.

      9.4.2   Volunteers and Boarding Priorities

              If a flight is oversold (more customers hold confirmed reservations than there
              are seats available), no one may be denied boarding against his or her will until
              airline personnel first ask for volunteers who will give up their reservation
              willingly, in exchange for compensation of the airline’s choosing. If there are not
              enough volunteers, other customers may be denied boarding involuntarily in
              accordance with the following boarding priority of Spirit Airlines.

      9.4.3   Compensation of Involuntary Denied Boarding

              If you are denied boarding involuntarily, you are entitled to a payment of
              ‘‘denied boarding compensation’’ from the airline unless:
                                                                                                   40


        1)     you have not fully complied with the airline’s ticketing, check-in and
               reconfirmation requirements, or you are not accepted for transportation
               under the airline’s usual rules and practices; or

        2)     you are denied boarding because the flight is canceled; or

        3)     you are denied boarding because a smaller capacity aircraft was
               substituted for safety or operational reasons; or

        4)     you are offered accommodations in a section of the aircraft other than
               specified in your ticket, at no extra charge (a customer seated in a section
               for which a lower fare is charged must be given an appropriate refund); or

        5)     Spirit is able to place you on another flight or flights that are planned to
               reach your next stopover or final destination within one hour of the
               planned arrival time of your original flight.

9.4.4   Amount of Denied Boarding Compensation

        Domestic Transportation

        Customers traveling between points within the United States (including the
        territories and possessions) that are denied boarding involuntarily from an
        oversold flight are entitled to:

        1) no compensation if the carrier offers alternate transportation that is
           planned to arrive at the customer’s destination or first stopover not later
           than one hour after the planned arrival time of the customer’s original
           flight;

        2) 200% of the fare to the customer’s destination or first stopover, with a
           maximum of $675, if the carrier offers alternate transportation that is
           planned to arrive at the customer’s destination or first stopover more than
           one hour but less than two hours after the planned arrival time of the
           customer’s original flight; or

        3) 400% of the fare to the customer’s destination or first stopover, with a
             maximum of $1,350, if the carrier does not offer alternate transportation
             that is planned to arrive at the airport of the customer’s destination or first
             stopover less than two hours after the planned arrival time of the
             customer’s original flight.
              Length of Arrival Delay to Final   Amount of Compensation
              Destination Due To Over Sale
              0 to 1 hour arrival delay          No compensation
              1 to 2 hour arrival delay          200% of fare to destination (but no more than $675)
              Over 2 hour arrival delay          400% of fare to destination (but no more than $1350)
                                                                                                  41


        International Transportation

        Customers traveling from the United States to a foreign point who are denied
        boarding involuntarily from an oversold flight originating at a U.S. airport are
        entitled to:

        1) no compensation if the carrier offers alternate transportation that is
           planned to arrive at the customer’s destination or first stopover not later
           than one hour after the planned arrival time of the customer’s original
           flight;

        2) 200% of the fare to the customer’s destination or first stopover, with a
           maximum of $675, if the carrier offers alternate transportation that is
           planned to arrive at the customer’s destination or first stopover more than
           one hour but less than four hours after the planned arrival time of the
           customer’s original flight; or

        3) 400% of the fare to the customer’s destination or first stopover, with a
           maximum of $1,350, if the carrier does not offer alternate transportation
           that is planned to arrive at the airport of the customer’s destination or first
           stopover less than four hours after the planned arrival time of the
           customer’s original flight.
             Length of Arrival Delay to Final   Amount of Compensation
             Destination Due To Over Sale
             0 to 1 hour arrival delay          No compensation
             1 to 4 hour arrival delay          200% of fare to destination (but no more than $675)
             Over 4 hour arrival delay          400% of fare to destination (but no more than $1350)

9.4.5   Alternate Transportation

        ‘‘Alternate transportation’’ is air transportation with a confirmed reservation at
        no additional charge (by any scheduled airline licensed by DOT), or other
        transportation accepted and used by the customer in the case of denied
        boarding.

9.4.6   Method of Payment

        Except as provided below, the airline must give each customer who qualifies for
        involuntary denied boarding compensation a payment by cash or check for the
        amount specified above, on the day and at the place the involuntary denied
        boarding occurs.

        If the airline arranges alternate transportation for the customer’s convenience
        that departs before the payment can be made, the payment shall be sent to the
        customer within 24 hours.

        The air carrier may offer free or discounted transportation in place of the
        Involuntary Denied Boarding Compensation payment. In that event, the carrier
        must disclose all material restrictions on the use of the free or discounted
        transportation before the customer decides whether to accept the
        transportation in lieu of Involuntary Denied Boarding Compensation. The
                                                                                                 42


               customer may insist on the Involuntary Denied Boarding Compensation or
               refuse all compensation.

       9.4.7   Customer’s Options

               Acceptance of the compensation may relieve Spirit Airlines from any further
               liability to the customer caused by its failure to honor the confirmed
               reservation. However, the customer may decline the payment and seek to
               recover damages in a court of law or in some other manner.




10.1   Voluntary
       Refunds will be made in accordance with applicable fare rules. No refunds will be made
       for non-refundable reservations.

10.2   Involuntary
       In the event that Spirit is unable to provide a previously confirmed seat and is unable to
       reroute the customer via Spirit, Spirit will refund as indicated below:

       10.2.1. If no portion of the reservation has been used, the refund will be equal to the
               fare paid by the customer.

       10.2.2. If a portion of the reservation has been used, the refund will be equal to the
               amount of the unused portion.

       10.2.3. Customers involved in a Spirit Airlines cancellation or delay in excess of two (2)
               hours will have three (3) options available to them: 1) re-accommodation, 2) a
               credit for future travel, or 3) a refund.

       10.2.4. Refunds will only be issued to the form of payment used to complete the
               original purchase.

10.3   Foreign Currency Refunds
       10.3.1 Spirit will pay the refund in the form that was used in purchasing the original
              reservation; however, cash refunds will be issued in the form of a check. Spirit
              will observe any refund restriction that may be published in the applicable rules
              governing the original transportation document.

       10.3.2 All refunds will be subject to government laws, rules, regulations, or orders of
              the country in which the reservation was originally purchased and of the
              country in which the refund is being made.

10.4   Refund Contacts
       Customers entitled to refunds may apply for a refund by contacting Spirit Customer Care
       at 801-401-2222 or the request may be made in writing via our web site at
       www.spirit.com, or by writing to Corporate Customer Relations, Attention: Refunds,
       2800 Executive Way, Miramar, FL 33025.
                                                                                                 43




Non-revenue customers refers to direct Spirit team members, their eligible dependants, buddy
pass holders, and other airline employees who will be enplaned on a flight subject to availability
of space at departure time (standby), free of charge or at a reduced rate, with the exception of
any applicable booking fees, international taxes and imputed income. Certain optional service
charges may also be applicable. Team members are encouraged to review Spirit’s Travel Policy
prior to travel.

Every effort will be made to seat non-revenue customers, but only after all revenue customers
have been assigned seats. Non-revenue customers are not entitled to service recovery
compensation, denied boarding compensation, or amenities related to trip interruptions.

Liability limits shall be the same for non-revenue customers as revenue customers. Please refer
to section 12 or, in the case of baggage, to subsection 7.7 herein for additional information.




12.1    Disclaimer of Consequential Damages
        Purchase of a reservation does not guarantee transportation. Spirit shall in no event be
        liable for direct, indirect, special or consequential damages resulting from the
        performance or delay in performance of, or failure to perform, transportation of
        customers and other services whether or not Spirit has knowledge that such damages
        might be incurred.

12.2    Disclaimer of Modifications
        12.2.1 Spirit Airlines Contract of Carriage is subject to change without notice.

        12.2.2 Spirit shall not be liable for false, misleading or inaccurate information provided
               by travel agencies and third party websites.

        12.2.3 Information provided outside of this contract, including via links provided
               herein, are not considered part of Spirit’s Contract of Carriage.

12.3    Limitations of Liability
        Spirit's liability for any accident, injury, or death is governed by applicable laws.

        12.3.1 If the customer's journey involves an ultimate destination or stop in a country
               other than the country of departure, the Warsaw Convention or the Montreal
               Convention may be applicable.

                The convention governs, and in most cases limits the liability of carriers for
                death, personal injury, and in respect to loss of, or damage to, baggage.
                                                                                                     44


12.4    Waiver/Modification of Terms of Contract of Carriage
        No employee of Spirit has the authority to modify, waive or alter any term of this
        Contract of Carriage unless authorized by an officer of Spirit Airlines.




13.1    This Contract of Carriage will be governed by and construed in accordance with the laws
        of the United States of America and the State of Florida without regard to conflict of law
        principles or law.

        All right to trial by jury in any action, proceeding or counterclaim arising out of or in
        connection with this Contract of Carriage is irrevocably waived.

13.2    No Class Action – Any case brought pursuant to this Contract of Carriage, Spirit’s Tarmac
        Delay Plan, or Spirit’s Customer Service Plan must be brought in a party’s individual
        capacity and not as a plaintiff or class member in any purported class or representative
        proceeding.

13.3    Time Limit – No legal action may be brought by a passenger against Spirit or its
        directors, officers, employees or agents unless commenced within six (6) months from
        the date of the alleged incident.




Spirit Airlines Contingency Plan for Lengthy Tarmac Delays includes the following:

14.1    For domestic flights, Spirit Airlines will not permit an aircraft to remain on the tarmac
        for more than three (3) hours before allowing customers to deplane unless:

        a) The pilot-in-command determines there is a safety-related or security-related
           reason (e.g., weather, a directive from an appropriate government agency, etc.) why
           the aircraft cannot leave its position on the tarmac to deplane customers; or

        b) Air Traffic Control advises the pilot-in-command that returning to the gate or
           another disembarkation point elsewhere in order to deplane customers would
           significantly disrupt airport operations.

14.2    For international flights operated by Spirit Airlines that depart from or arrive at a U.S.
        airport, Spirit Airlines will not permit an aircraft to remain on the tarmac at a U.S.
        airport for more than four (4) hours before allowing customers to deplane, unless:

        a) The pilot-in-command determines there is a safety-related or security-related
           reason (e.g., weather, a directive from an appropriate government agency, etc.) why
           the aircraft cannot leave its position on the tarmac to deplane customers; or

        b) Air Traffic Control advises the pilot-in-command that returning to the gate or
           another disembarkation point elsewhere in order to deplane customers would
           significantly disrupt airport operations.
                                                                                                     45


14.3    For all flights covered by this plan, Spirit Airlines shall do the following:

        a) Provide adequate food and potable water no later than two (2) hours after the
           aircraft leaves the gate (in case of a departure) or touches down (in case of an
           arrival) if the aircraft remains on the tarmac, unless the pilot-in-command
           determines that safety or security considerations preclude such service;

        b) Ensure operable lavatory facilities, comfortable cabin temperatures, as well as
           adequate medical attention if needed, while the aircraft remains on the tarmac;

        c) Ensure that the customers on the delayed flight will receive notifications regarding
           the status of the delay every 30 minutes while the aircraft is delayed, including the
           reasons for the tarmac delay, if known;

        d) Ensure that the customers on the delayed flight will be notified beginning 30
           minutes after departure time (including any revised departure time that customers
           were notified about before boarding) and every 30 minutes thereafter that they
           have the opportunity to deplane from an aircraft that is at the gate or another
           disembarkation area with the door open if the opportunity to deplane actually
           exists;

14.4    Spirit Airlines has sufficient resources to implement the plan; and

14.5    Spirit Airlines’ plan has been coordinated with the following:

        a) Airport authorities (including terminal facility operators where applicable) at each
           U.S. large hub airport, medium hub airport, small hub airport and non-hub airport
           that the carrier serves, as well as its regular U.S. diversion airports, and will share
           facilities and make gates available at the airport in the event of an emergency;

        b) U.S. Customs and Border Protection (CBP) at each large U.S. hub airport, medium
           hub airport, small hub airport and non-hub airport that is regularly used for that
           carrier’s international flights, including diversion airports; and

        c) The TSA at each U.S. large hub airport, medium hub airport, small hub airport and
           non-hub airport that the carrier serves, including diversion airports.




Content of Customer Service Plan

1. Offer the lowest fare available.

2. Notify customers of known delays, cancellations and diversions.

3. Deliver baggage on time.

4. Allow reservations to be held or cancelled without penalty for a defined amount of time.

5. Provide prompt reservation refunds.
                                                                                                 46


6. Properly accommodate customers with disabilities and other special needs, including during
   tarmac delays.

7. Meet customers’ essential needs during lengthy tarmac delays.

8. Handle “bumped” customers with fairness and consistency in the case of oversales.

9. Disclose travel itinerary, cancellations, Frequent Flyer Rules, aircraft seating configurations
   and lavatory availability.

10. Notifying customers in a timely manner of changes in their travel itineraries.

11. Ensure responsiveness to customer complaints.

12. Identify the services to mitigate customer inconveniences resulting from cancellations and
    misconnects.


    Lower fares may be available at the airport. Certain fares such, as Internet promotions, are
    not accessible to the Reservations Agent and may only be purchased at our web site,
    www.spirit.com.

    Recommendations:

    If you have time to plan and are flexible with your travel dates, booking travel and
    purchasing your reservations in advance may result in a lower fare, especially during peak
    travel seasons and holidays.


    We will give our customers, whether at the airport, onboard an aircraft, or elsewhere with
    computer or telephone access, the best available information regarding delays and
    cancellations in a timely manner.

    Because we know that timely and accurate communication regarding travel interruptions is
    important, we make every reasonable effort to provide customers and employees with the
    most accurate, up-to-date flight information as quickly and frequently as possible.

    Recommendations:

    Prior to your trip, you can visit our Flight Information page on Spirit's website
    (www.spirit.com) for flight and travel information. When making your reservations,
    providing Spirit with your contact information (phone numbers and/or e-mail address) can
    help us reach you in the event that a delay or cancellation becomes apparent before you
    leave for the airport or while you are in transit. Simply enter the information when making a
    reservation online at Spirit's website (www.spirit.com) or give it to your Spirit Reservations
    Agent.

    If a flight is delayed or cancelled, Spirit works automatically to re-accommodate customers
    in advance when possible. If you miss your connection due to a delayed flight, or if your
    flight is cancelled, a new boarding pass for your revised itinerary may be obtained at the
    airport.
                                                                                                47



We strive to ensure that all checked baggage arrives at your final destination on time;
however, representatives will be available during posted hours for customers who require
assistance with mishandled baggage.

In the event your baggage does not arrive at your destination with you, please file a delayed
baggage report to immediately initiate a search for the missing piece(s). Once your
belongings are located, they will be returned to you as quickly as possible. Retain your
baggage claim receipts for tracing and settlement, if necessary.

If your baggage cannot be located within five (5) days, you will need to complete a Customer
Property Form (see Spirit’s Contract of Carriage section 7.3.7) so that our Luggage
Resolution Department can assist with advanced tracing.

The Customer Property Form can be obtained online at:
http://spirit.zendesk.com/entries/21354141-Customer-Property-Form.

For further information pertaining to delayed, lost and damaged baggage, see Spirit’s
Contract of Carriage section 7.3.5. For further information pertaining to limitations of
liability, see Spirit’s Contract of Carriage section 7.7.

Recommendations:

We recommend you attach a baggage identification tag to each of your bags that clearly
displays your name, address and telephone number. In addition, we suggest you place this
same information and a copy of your itinerary inside the bags.

Be sure to carry necessities such as medication, keys and passports, as well as cameras,
electronics, iPods, laptop computers, jewelry, cash and personal documents with you on the
aircraft.

Always use baggage designed to withstand the stress of airport baggage handling systems
and avoid over-packing.


Spirit does not hold reservations without payment.

Refunds are allowed for reservations made seven (7) days (168 hours) or more prior to your
departure, provided that you make the refund request within 24 hours of your initial
reservation.


For customers due a refund, who purchased their reservations (including any charges
associated with the fare) with a credit card, Spirit will process the credit within seven (7)
business days. Due to various billing cycles, a credit card statement may not reflect a refund
immediately.

For customers due a refund, who purchased their reservation (including any charges
associated with the fare) with cash, Spirit will issue a refund check within 20 business days
of Spirit receiving your refund request.
                                                                                            48




We will provide our customers who have special needs, including customers with disabilities
and unaccompanied minors, with the level of attention, respect and care they require. For
further information pertaining to minors traveling unaccompanied, see Spirit’s Contract of
Carriage section 5.2.

Spirit’s policies and procedures are in accordance with 14 CFR Part 382, Nondiscrimination
on the Basis of Disability in Air Travel, which implements the Air Carrier Access Act. A copy
of 14 CFR Part 382 may be obtained from the DOT by any of the following means:

1. Calling from within the United States, by telephone via the Toll-Free Hotline for Air
   Travelers with Disabilities at 1-800-778-4838 (voice) or 1-800-455-9880 (TTY)

2. Calling the Aviation Consumer Protection Division at 202-366-2220 (voice) or 202-366-
   0511 (TTY)

3. Writing to the Air Consumer Protection Division, C-75, U.S. Department of
   Transportation, 1200 New Jersey Ave. SE, West Building, Room W96-432, Washington,
   DC 20590

4. Visiting the Aviation Consumer Protection Divisions' website at
   http://airconsumer.ost.dot.gov.

Recommendations:

When making your reservations, be sure to notify Spirit of any special needs you may have.
This will alert our employees to your circumstances so they can better prepare to assist you
when you arrive at the airport. To assist Spirit in providing you with prompt assistance,
please notify a Spirit team member of any special needs you may have upon your arrival to
the airport.


Spirit is committed to operating a reliable schedule for every customer. Weather, Air Traffic
Control and other issues can cause delays and cancellations. Our commitment is to make
our customers who experience long on-aircraft delays as comfortable as possible. Spirit has
a contingency plan to meet customer’s essential needs during lengthy tarmac delays. For
more information on our commitment to you, please see Spirit’s Contract of Carriage
section 14.

When an on-aircraft delay occurs, we will manage the situation aggressively to minimize
delays of greater than two (2) hours and make every reasonable effort to prevent those with
longer durations. In the event of a lengthy delay, to provide food, water, restroom facilities
and access to medical treatment for Customers onboard an airplane. For delays of three (3)
hours or more domestically or four (4) hours or more internationally, Customers will be
allowed to deplane, subject to the Captain’s and Air Traffic Control’s concurrence.
                                                                                               49


Recommendations:

While Spirit offers food onboard for purchase, customers are always welcome to bring food
onboard any of our flights. If you are traveling with children, be sure to pack extra snacks
and beverages (subject to TSA rules), as well as diapers and changing essentials.




When customers are denied boarding due to an overbooked flight, they will be
compensated and treated fairly and consistently. Removing paying customers is the last
resort. First, volunteers will be solicited. If there are no volunteers, then the last customer to
check-in may need to be removed; however, Spirit reserves the right to determine the
manner of priority per 14 C.F.R. Section 250.3. See Spirit’s Contract of Carriage section 9 for
more information about denied boarding options and compensation.

Recommendations:

Customers can check Spirit's website (www.spirit.com) under HELP for specific airport
information and recommended check-in times prior to leaving for the airport. Please arrive
at the airport in plenty of time to check your bags. Please review Spirit’s Contract of Carriage
sections 2.3 and 2.4 for further details related to check-in time limits.




We will make every attempt to provide our customers with accurate, up-to-date
information about their travel itineraries, our aircraft seating configurations (including
lavatory availability), frequent flyer rules, and cancellation policies.

Reservations Agents can relay cancellation and refund policies to customers upon request at
the time of booking. These policies can also be found in section 3.3 of Spirit’s Contract of
Carriage

For the Terms and Conditions of the FREE SPIRIT Program, please see:
http://www.spirit.com/content/documents/en-us/FS_Terms_and_Conditions.pdf

For Spirit’s aircraft configuration information on (including lavatory availability), please see:
https://customersupport.spirit.com/hc/en-us/articles/202098616-Do-I-have-to-purchase-a-
seat-assignment-

For aircraft disinfection requirements, visit the Aviation Consumer Protection Division
website at (http://airconsumer.dot.gov) or send a letter to the mailing address below:

Aviation Consumer Protection Division, C-75
U.S. Department of Transportation
1200 Jersey Ave., S.E.
Washington, D.C. 20590

If you’ve purchased a reservation to Jamaica or Panama, please view the link below to view
the Insecticide Notice visit:
http://ostpxweb.dot.gov/policy/safetyenergyenv/disinsection.htm
                                                                                              50




When a change occurs to your scheduled flight, we will make every effort to communicate
the schedule change via telephone or e-mail in advance of the date of travel, if known.
Otherwise, the information will be provided upon airport check-in and at the gate.

Recommendations:

When making your reservations, providing Spirit with your contact information (phone
numbers and/or e-mail address) may help us reach you in the event that a delay or
cancellation becomes apparent before you leave for the airport or while you are in transit.
Enter the information when making a reservation online at Spirit's website
(www.spirit.com), or give it to your Spirit Reservations Agent.


When our customers have complaints, we will respond with the required information in a
professional, courteous manner that reflects the high value we place on each customer.

1. You may contact Spirit with your complaints, compliments or questions at:
   https://customersupport.spirit.com/hc/en-us/articles/202097936-Do-you-have-a-
   question-comment-or-complaint-

2. In Writing:

      Spirit Customer Relations
      2800 Executive Way
      Miramar, FL 33025

You will receive an initial acknowledgement of your communications within 30 days and a
substantive reply within 60 days. Customer Relations can assist you with post-travel
concerns as well. Please have your flight number and date(s) of travel handy when you
contact us.




When our customers are inconvenienced either from a cancellation or a delayed flight
within our control, we will provide amenities and services to minimize the impact to the
customer. Spirit will make every effort to assist our customers and minimize their
inconvenience resulting from cancellations or misconnections. See Spirit’s Contract of
Carriage section 8 for further information related to flight cancellations and misconnections.

In the case of a cancellation or misconnection, our staff will focus on rebooking customers
on alternate flights, either direct to the destination or via connections through other
airports to best accommodate the customer’s needs.

If rebooking options are available the following day, we may offer overnight hotel
accommodations for non-local customers. However, if the cancellation or misconnection is
because of severe weather, Air Traffic Control decisions or other issues outside of Spirit’s
control, we cannot offer such accommodations, though we will make reasonable efforts to
provide information enabling customers to secure accommodations on their own.
                                                                                             51


Recommendations:

Please carry necessity items like medication with you. Also, when traveling with children,
please pack extra snacks and beverages as well as diapers and changing essentials in
preparation for an unplanned event.
